                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

C.H., a minor,
by RUSSELL HILLIGOSS,
and TAMMY HILLIGOSS,
his natural guardians,

            Plaintiff,

v.                                          Case No. 3:18cv2128/MCR/HTC


THE SCHOOL BOARD OF
OKALOOSA COUNTY, FLORIDA;
MARY BETH JACKSON; STACIE
SMITH; ARDEN FARLEY;
ALAN LAMBERT; JON WILLIAMS;
ROY FRAZIER; JEAN HENNION;
and DOES 1-30,

            Defendants.
                                            /

                                     ORDER

      Plaintiff C.H. is an autistic, nonverbal child who allegedly suffered physical

and verbal abuse at the hands of his special education teacher, Roy Frazier, and a

teacher’s aide, Jean Hennion, while he was enrolled at Silver Sands School in

Okaloosa County, Florida during the 2014-15 and 2015-16 school years. C.H.,

through his parents, Russell and Tammy Hilligoss, filed the instant action against

the Okaloosa County School Board and seven individual defendants, alleging federal
                                                                                        Page 2 of 72


constitutional and statutory claims, as well as claims under Florida law. 1 All eight

named defendants have separately moved for dismissal of C.H.’s claims. 2 Having

carefully considered the law, the complaint, and the parties’ arguments, the Court

rules as follows.

I.     Background

       The basic facts, as alleged in the Second Amended Complaint, ECF No. 55,

and construed in favor of C.H., are as follows. 3

       A.      The Parties

       Plaintiff C.H. is an autistic, nonverbal child enrolled in the exceptional

students education (“ESE”) program at Silver Sands School in Fort Walton Beach,

Florida. Silver Sands is a public school in the Okaloosa County School District (“the

School District”), governed and overseen by Defendant Okaloosa County School

Board (“School Board”). During the time period relevant to this case, Defendant



       1
          There are three additional, related suits also pending in this Court—two suits are based
on Frazier and Hennion’s alleged abuse of other students at Silver Sands School, see N.R. v. Sch.
Bd. of Okaloosa Cty., Fla., et al., No. 3:18cv2208 and Van Etten v. Sch. Bd. of Okaloosa Cty.,
Fla., et al., No. 3:19cv0082; one suit is based on allegations that another special education teacher,
Marlynn Stillions, abused ESE students at Kenwood Elementary School, see N.P. v. Sch. Bd. of
Okaloosa Cty., Fla., et al., No. 3:18cv453.
       2
        See ECF Nos. 26 (Stacie Smith), 43 (Arden Farley), 46 (Jon Williams), 52 (Jean
Hennion), 71 (Mary Beth Jackson), 74 (Roy Frazier), 77 (Okaloosa County School Board), and 82
(Alan Lambert).
       3
        At the Rule 12(b)(6) stage, a district court must “accept as true the facts set forth in the
complaint and draw all reasonable inferences in the plaintiff’s favor.” See Randall v. Scott, 610
F.3d 701, 705 (11th Cir. 2010).


Case No. 3:18cv2128/MCR/HTC
                                                                                    Page 3 of 72


Mary Beth Jackson was the Superintendent of the School District 4 and Defendant

Stacie Smith was the Assistant Superintendent of Human Resources. 5 The School

District also employed an investigator, Defendant Arden Farley, who was

responsible for, as relevant to this case, investigating allegations of misconduct by

instructional personnel and school administrators

       For the 2014-15 and 2015-16 school years, C.H. was assigned to the

classroom of Defendant Roy Frazier, a special education instructor at Silver Sands,

and Defendant Jean Hennion, Frazier’s aide. Defendant Alan Lambert served as

Silver Sands’ principal until his retirement midway through the 2015-16 school year,

after which, Defendant Jon Williams became principal.

       B.     The Allegations of Abuse at Silver Sands

       C.H. alleges that Frazier and Hennion physically and verbally abused him, as

well as other ESE students at Silver Sands, from the beginning of the 2014-15 school

year until the end of the 2015-16 school year. Throughout that approximate two-

year period, Frazier pushed, slapped, punched, kicked, pinched, flicked, threw shoes


       4
         As Superintendent, Jackson was the executive officer of the School Board, see Fla. Stat.
§ 1001.33, tasked with implementing and enforcing School District policies set out by the School
Board, as well as supervising and disciplining employees.
       5
          According to the complaint, Smith’s responsibilities as Assistant Superintendent of
Human Resources included advising the Superintendent and School Board on matters relating to
working conditions, employee discipline, enforcing policies for interviewing and placing
employees, overseeing the quality of employee investigations, enforcing personnel policies and
maintaining personnel files, and ensuring the welfare and safety of all students in the School
District.


Case No. 3:18cv2128/MCR/HTC
                                                                                       Page 4 of 72


at, and withheld food from C.H., often physically injuring him as a result. It is also

alleged that Frazier regularly strapped C.H. onto a stationary exercise bike, confined

him in a cardboard box, or secluded him in a small, dark room—for hours at a time.6

The allegations of abuse further include: the use of duct tape on ESE students as

restraints; tying a sack over a student’s head, causing him to panic and undress

himself; swinging students by their arms and legs, then throwing them to the floor,

causing at least one student, C.H., to suffer head injuries; striking C.H. with a closed

fist causing red marks and bruising; calling students “inappropriate” names, see ECF

No. 55 at 20; making vulgar and offensive comments to students about their parents;

and routinely locking students in a hot transport van. The alleged abuse occurred

openly in classrooms, in school hallways, and on school field trips.

       According to the complaint, Frazier’s conduct did not go unreported to school

administration officials.7        Numerous unnamed Silver Sands employees who

“witnessed” Frazier physically and verbally abusing ESE students reported their

observations directly to Principal Lambert “on multiple occasions during the fall

       6
          This alleged conduct, too, sometimes resulted in physical injuries to students. For
example, one ESE student was allegedly injured when the stationary bike Frazier had strapped him
to (as a punishment) tipped over and fell on top of him. See ECF No. 55 at 16.
       7
          All of the individual defendants in this case were mandatory reporters under Florida law,
which requires that any “[s]chool teacher or other school official or personnel” who “knows, or
has reasonable cause to suspect, that a child is [being] abused . . . shall report such knowledge or
suspicion to” the Central Abuse Hotline for the Florida Department of Children and Families. See
Fla. Stat. § 39.201(1), (2) (emphasis added). “[K]nowingly and willfully fail[ing] to comply” with
the mandatory reporter statute, or “knowingly and willfully prevent[ing] another person from
doing so,” is a third-degree felony. See Fla. Stat. § 39.205(1).


Case No. 3:18cv2128/MCR/HTC
                                                                           Page 5 of 72


semester of the 2015-2016 school year.” See id. at 28. Many times, Principal

Lambert reassured the reporting employee that he would talk to Frazier and “tak[e]

care of” the matter. See id. However, he never spoke with Frazier and never acted

to stop the abuse. Instead, in many instances, he retaliated against the reporting

employees by “separating them from their assigned students, moving them to

different classrooms, and changing one aide’s assigned lunch hour to 9:15 a.m.” See

id. at 32-33. In another instance, Principal Lambert told a teacher’s aide that he “had

only one year left until retirement” and “not to ruin that time” by reporting physical

abuse and “forcing him to deal with the consequences of such a report.” See id. at

28-29. Principal Lambert did, in fact, retire “midway through the 2015-2016 school

year,” without ever having fulfilled his state-mandated obligation to report Frazier’s

alleged abuse to the Florida Department of Children and Families (“DCF”) or

otherwise taken any action to protect Frazier’s students. See id. at 9.

      In January 2016, Principal Williams joined Silver Sands. At the time, Frazier

was still openly abusing ESE students in classrooms, school hallways, and on school

field trips. On February 16 and 18, 2016, teacher’s aides in Frazier’s classroom sent

“written notification” of Frazier’s ongoing abuse to four School District officials—

Principal Williams, Investigator Farley, HR Assistant Superintendent Smith, and

Superintendent Jackson—in which they described a litany of separate incidents of




Case No. 3:18cv2128/MCR/HTC
                                                                                      Page 6 of 72


abusive conduct.8 See id. at 29-30. At this point, Smith emailed Frazier to advise

him of “the seriousness of the allegations against” him and the “need for [his]

students to be protected from him.” See id. at 31. Thereafter, Investigator Farley

investigated and substantiated the physical abuse allegations, then detailed his

findings in an “[i]nvestigative [s]ummary” that was sent to Principal Williams, HR

Assistant Superintendent Smith, Superintendent Jackson, and Jeffrey McInnis, an

attorney for the school district.9 See id. at 30-31. In the summary, Investigator

Farley recommended that Frazier be disciplined and “evaluated to assess whether an

environment of disabled students is where he should work.” See id. As with

Principal Lambert, none of these school officials made a mandatory report of

Frazier’s abuse to DCF.

       Approximately 10 days later, on March 16, 2016, HR Assistant

Superintendent Smith sent a letter to Superintendent Jackson recommending that

Frazier receive a three-day suspension for “not following student [behavioral

intervention plans]” and “not documenting accurate travel locations when he took


       8
         In particular, these school officials were notified that Frazier “pinched, hit, kicked and
inappropriately touched students; threw shoes at students; swung a child with muscular dystrophy
and dropped him on the ground; brought a BB gun to school; and would lie about taking nonverbal,
disabled ESE students on field trips when in fact he was taking said students to garage sales and
would leave the students locked in the school transport van while he shopped for items to sell for
his own monetary benefit.” See ECF No. 55 at 29-30.
       9
         According to the complaint, Investigator Farley submitted his investigative summary to
the School District’s “Human Resource division” on February 24, 2016. See id. at 30. The
investigative summary was allegedly sent to the defendants on March 5, 2016. See id. at 31.


Case No. 3:18cv2128/MCR/HTC
                                                                                Page 7 of 72


students on field trips.” See id. at 31. The next day, Superintendent Jackson sent

two letters—one addressed to Frazier, the other to the School Board—also

recommending a three-day suspension for the same reasons. None of the letters

discussed, or even mentioned, the substantiated reports that Frazier was physically

abusing ESE students. Frazier was ultimately suspended for three days; however,

he was not required to serve the suspension “immediately or even on consecutive

days.” See id. Instead, he was permitted to choose three dates, over the course of a

month, that were convenient for him. 10

       Throughout this period—and, indeed, through the end of the 2015-2016

school year—school officials left Frazier in the same ESE classroom, where he

continued physically abusing C.H. and other ESE students. And, Silver Sands

employees continued reporting the abuse to school officials. In April 2016, for

example, a teacher’s aide voiced her concerns in a phone call with HR Assistant

Superintendent Smith and Superintendent Jackson.                   These two officials

“disregarded” the aide’s report. See id. at 32. Other aides were instructed by the

“administration to only reply ‘today was a good day,’” if asked by a student’s parents

how the school day went. See id. at 33. Finally, it is alleged that unnamed

“administration” officials intentionally made a false report to DCF in order to



       10
        Farley opted to serve his suspension on the following dates: Friday, April 29, 2016;
Monday, May 16, 2016; and Tuesday, May 31, 2016.


Case No. 3:18cv2128/MCR/HTC
                                                                           Page 8 of 72


conceal Frazier’s abuse. More specifically, on one occasion, Frazier allegedly

punched C.H. so hard in the chest that it echoed across the hallway and caused red

marks and bruising. Administration officials allegedly described the incident to

DCF, but purposely identified a different child as the victim so that DCF would not

know to investigate the actual victim, C.H. Other than this alleged false report to

DCF, none of the defendants in this case reported Frazier’s conduct to appropriate

authorities, despite their state-mandated reporting obligation.

      C.     The Allegations of Abuse at Kenwood Elementary School

      “Shortly after” receiving notice of Frazier’s abusive conduct at Silver Sands,

the School Board, Superintendent Jackson, HR Assistant Superintendent Smith, and

Investigator Farley “were contacted regarding” another ESE instructor, Marlynn

Stillions, who allegedly was physically abusing ESE students at another school in

the School District, Kenwood Elementary School. See ECF No. 55 at 34. Stillions

had reportedly kicked and shoved ESE students; pinched their faces and bodies

causing red marks and bruising; forced vinegar into students’ mouths and sprayed it

in their faces; slammed a student’s head into the wall; purposefully tripped a student,

carried him forcefully into the cafeteria by the waistband and shirt, and then threw

him on the floor; and confined students in a basket, placed a bean bag “on or near”

the children’s genitals, and then stepped on it, causing pain. See ECF No. 55 at 26.




Case No. 3:18cv2128/MCR/HTC
                                                                                    Page 9 of 72


       On April 26, 2016, Kenwood’s then-principal, Angelyn Vaughan, sent an

email to the School District’s Human Resources Department describing “alleged

Code of Ethics violations made by several [School District] employees who had seen

Stillions acting abusively to” ESE students. See id. at 34. The next day, Investigator

Farley began investigating Stillions’ alleged misconduct and, in time, he interviewed

20 employees at Kenwood, many of whom recounted Stillions’ history of physically

and verbally abusing ESE students over an approximate two-year period. 11 During

the investigation, Investigator Farley and unnamed School District administrators

had Kenwood employees agree not to discuss the investigation or their knowledge

of Stillions’ abuse, allegedly in an effort to further conceal the abuse. On June 17,

2016, Investigator Farley presented an “Investigative Summary Report” to HR

Assistant Superintendent Smith and Principal Joan Pickard, who took over as

Kenwood’s principal when Angelyn Vaughan left the position. 12 The report detailed

Farley’s investigative findings, which included multiple confirmed instances of

child abuse by Stillions, and recommended that Stillions be disciplined.




       11
          According to C.H., Superintendent Jackson, HR Assistant Superintendent Smith, and
several other school administration officials “were aware of” Farley’s investigation. See ECF No.
55 at 35.
       12
         Neither Pickard nor Vaughan are named as a defendant in this case; however, they are
both named defendants in the related case involving a Kenwood ESE student, N.P., No.
3:18cv453/MCR/HTC.


Case No. 3:18cv2128/MCR/HTC
                                                                         Page 10 of 72


      One month later, on July 18, 2016, HR Assistant Superintendent Smith sent

an email to Superintendent Jackson, Investigator Farley, and Principal Pickard

acknowledging the School District’s failure “to emphasize and/or enforce the

mandatory requirement to report child abuse” and requesting that, in light of the

“Stillions events,” child abuse/neglect training be provided to employees during the

2016-17 school year. See ECF No. 55 at 36-37. The next day, Pickard sent a reply

email to the same officials expressing that the employees’ failure to report was a

result of their not knowing “what/when” to report and fearing retaliation by a

teacher’s union if they reported abuse. See id. On August 1, 2016, HR Assistant

Superintendent Smith dismissed the case against Stillions as untimely and

determined that Farley’s investigative report would not be included in Stillions’s

personnel records. Thereafter, the School Board, Superintendent Jackson, HR

Assistant Superintendent Smith, Investigator Farley and Melody Sommer, the ESE

program director for the School District, approved Stillions for a transfer to Silver

Sands for the 2016-17 school year, where Stillions was placed in another ESE

classroom with even more severely disabled students.

      Throughout the relevant time period in this case, none of the School District

officials reported Stillions’s abuse to the students’ parents or to appropriate

authorities, despite their state-mandated reporting obligation. C.H. alleges that this




Case No. 3:18cv2128/MCR/HTC
                                                                           Page 11 of 72


was all part of a “long-standing custom, policy, and/or practice” within the School

District of deliberate indifference and concealment of the abuse of ESE students.

      D.     Procedural Posture

      C.H. has alleged claims against actors at all levels of the School District; thus,

his theories of liability differ based on each defendant’s alleged actions,

responsibilities, and knowledge of the alleged abuse. Briefly stated, C.H. alleges

that: (1) two defendants—Frazier and Hennion—physically and verbally abused

him and other ESE students; and (2) six defendants—Principal Lambert, Principal

Williams, Investigator Farley, HR Assistant Superintendent Smith, Superintendent

Jackson, and the School Board—were aware of Frazier and Hennion’s abuse but

failed to intervene and take remedial action, which allowed the abuse to continue.

In the complaint, C.H. alleges constitutional claims of unlawful restraint, substantive

due process, equal protection, and conspiracy to interfere with his civil rights on

theories of individual and supervisory liability (Counts One through Ten). He also

asserts federal law claims against the School Board under the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., and Section 504 of the

Rehabilitation Act, 29 U.S.C. § 701, et seq. (Counts Eleven and Twelve), as well as

state law battery and negligence claims against Frazier and Hennion (Counts Sixteen

and Seventeen), and state law claims against the School Board for negligent hiring,

training, retention, and supervision, and respondeat superior (Counts Fourteen and


Case No. 3:18cv2128/MCR/HTC
                                                                                      Page 12 of 72


Fifteen). In response, all eight defendants have moved for dismissal of C.H.’s claims

under Federal Rule of Civil Procedure 12(b)(6).13

II.    Legal Standard

       A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of a

complaint. Federal pleading rules require a complaint to contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” See Fed. R.

Civ. P. 8(a)(2). While detailed allegations are not required, there must be “more

than labels and legal conclusions, and a formulaic recitation of the elements of a

cause of action” will not suffice. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). To survive a motion to dismiss, the factual allegations in a complaint must


       13
            Several counts in the complaint incorporate all 137 paragraphs of the factual allegations
and include multiple defendants, without separately indicating which factual paragraphs
substantiate which claims against which defendant. In response, several of the defendants moved
to dismiss the 98-page complaint as a shotgun pleading but also responded substantively to the
claims against them. See Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1322–23
(11th Cir. 2015) (describing types of “shotgun pleadings” as including those that do not separate
each cause of action or claim for relief into separate counts and those that assert multiple claims
against multiple defendants without specifying which of the defendants are responsible for which
acts or omissions). The Court agrees that the complaint is an example of poor pleading practice
and C.H. should have been more specific in identifying what acts or omissions each defendant is
responsible for in each count. In fact, attempting to decipher the specific allegations against each
defendant has unduly prolonged this Court’s review of the pending motions to dismiss.
Nonetheless, the Court will review the substance of the motions and not dismiss for pleading
inadequacies because there was at least some attempt in the complaint to group related defendants
and several factual paragraphs specify the acts of the defendants by name. Each count does not
incorporate prior counts and the defendants were able to respond to the allegations. Although this
has been a cumbersome process, the Court has been able to review the claims substantively and
finds that in this instance, neither dismissal as a shotgun pleading nor further delay of discovery
for re-pleading is justified. See id. (finding dismissal for shotgun pleading appropriate only “where
it is virtually impossible to know which allegations of fact are intended to support which claim(s)
for relief”).


Case No. 3:18cv2128/MCR/HTC
                                                                           Page 13 of 72


state a claim that is “plausible on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009), and which “raise a right to relief above the speculative level,” Twombly, 550

U.S. at 555.

       In deciding whether a plaintiff has set forth a plausible claim, the court must

accept the factual allegations in the complaint as true, Erickson v. Pardus, 551 U.S.

889, 94 (2007), and draw all reasonable inferences in the plaintiff’s favor, Randall

v. Scott, 610 F.3d 701, 705 (11th Cir. 2010). However, “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth.” Mamani v. Berzain,

654 F.3d 1148, 1153 (11th Cir. 2011). The plausibility determination presents a

“context-specific task that requires [a] court to draw on its judicial experience and

common sense.” Iqbal, 556 U.S. at 679. Dismissal is appropriate only where, “on

the basis of a dispositive issue of law, no construction of the factual allegations will

support the cause of action.” Glover v. Liggett Group, Inc., 459 F.3d 1304, 1308

(11th Cir. 2006) (quoting Marshall Cty. Bd. of Educ. v. Marshall Cty. Gas Dist., 992

F.2d 1171, 1174 (11th Cir. 1993)).

III.   Discussion

       The Court begins with C.H.’s claims against the individual defendants only,

including the issues of whether any of the defendants is entitled to qualified

immunity for the federal claims and whether Frazier and Hennion are entitled to




Case No. 3:18cv2128/MCR/HTC
                                                                                  Page 14 of 72


official immunity for the state law claims. The Court then addresses C.H.’s federal

and state law claims against the School Board, followed by the conspiracy claims.

       A.     Individual Defendants, Constitutional Claims

       Five of the counts in the complaint—Counts Five, Six, Seven, Nine, and

Ten—are constitutional claims brought against individual defendants pursuant to 42

U.S.C. § 1983.14 To state a claim under § 1983, a plaintiff must allege the

deprivation of a constitutional or federal statutory right by someone acting under of

state law. Doe v. Sch. Bd. of Broward Cty., Fla., 604 F.3d 1248, 1265 (11th Cir.

2010). In this case, it is undisputed that all of the individual defendants were acting

under color of state law in regard to the conduct alleged by C.H.: they acted in their

capacities as a teacher, teacher’s aide, principal, investigator, assistant

superintendent, or superintendent for a public school district. The only dispute, for

purposes of the sufficiency of the § 1983 individual capacity claims at least, is

whether C.H. has adequately alleged that these defendants’ conduct deprived him of

a constitutional or federal statutory right.




       14
          Counts Five through Seven allege claims for unreasonable seizure, excessive force, and
equal protection violations, respectively, against Superintendent Jackson, HR Assistant
Superintendent Smith, Investigator Farley, Principal Lambert, and Principal Williams. Counts
Nine and Ten allege claims for unreasonable seizure and excessive force, respectively, against
Frazier alone.


Case No. 3:18cv2128/MCR/HTC
                                                                        Page 15 of 72


             1.    Roy Frazier

      C.H. alleges that Frazier’s abusive conduct constituted an unreasonable

seizure, in violation of the Fourth Amendment (Count Nine), and constitutionally

excessive force, in violation of the Due Process Clause of the Fourteenth

Amendment (Count Ten). In response, Frazier argues that C.H. has failed to state a

§ 1983 claim against him and, in any event, he is entitled to qualified immunity.

                   a.     Unreasonable Seizure, Fourth Amendment

      Regarding the Fourth Amendment claim, the Court finds that the allegations

in this case do not support a cause of action under § 1983. In the Eleventh Circuit,

claims involving physical abuse in a school setting are analyzed exclusively under

the substantive due process component of the Fourteenth Amendment, which

encompasses a fundamental right to be free from excessive corporal punishment at

the hands of public school officials. See, e.g., T.W. ex rel. Wilson v. Sch. Bd. of

Seminole Cty., Fla., 610 F.3d 588, 612 (11th Cir. 2010); Neal ex rel. Neal v. Fulton

Cty. Bd. of Educ., 229 F.3d 1069, 1075 (11th Cir. 2000). C.H. has not cited, and the

Court has not found, any Eleventh Circuit authority applying the Fourth Amendment

to claims of excessive corporal punishment by school officials, even where the

allegedly abusive conduct included improper physical restraint of a student. See id.

Thus, the Court concludes that the Fourteenth Amendment, rather than the Fourth




Case No. 3:18cv2128/MCR/HTC
                                                                                    Page 16 of 72


Amendment, is the appropriate vehicle for assessing the constitutionality of Frazier’s

conduct. 15

                      b.      Substantive Due Process, Fourteenth Amendment

       Regarding the Fourteenth Amendment claim, the Court finds that C.H. has

adequately alleged a cause of action under § 1983. School officials violate the

substantive component of the Due Process clause when their use of allegedly

excessive corporal punishment rises to the level of “arbitrary, egregious, and

conscience-shocking behavior” that is “unjustifiable by any government interest.”

See Neal, 229 F.3d at 1074-75; see also Ingraham v. Wright, 430 U.S. 651 (1977).

To state a substantive due process claim in this context, a student must allege facts

demonstrating that: “(1) a school official intentionally used an amount of force that

was obviously excessive under the circumstances, and (2) the force used presented

a reasonably foreseeable risk of serious bodily injury.” Neal, 229 F.3d at 1075. The

first element has an objective and a subjective component, both of which must be

met before the school official may be subject to liability. See id. at 1075 n.3. The

objective component requires a court to consider the “totality of the circumstances”

when deciding “whether the amount of force used is obviously excessive,”

including: (1) the need to administer corporal punishment to the student; (2) the



       15
          Indeed, C.H.’s theory of “unreasonable seizure” is factually and legally inseparable from
his substantive due process claim.


Case No. 3:18cv2128/MCR/HTC
                                                                             Page 17 of 72


relationship between the need for punishment and the amount of punishment

administered; (3) the extent of any injury inflicted; and (4) whether or not the student

is disabled. See id.; Wilson, 610 F.3d at 600; see also Hatfield v. O’Neill, 534 F.

App’x 838, 845 (11th Cir. 2013) (noting that the disability factor is “particularly

significant” when the plaintiff’s disability is “profound”).            The subjective

component focuses on whether the school official “subjectively intended to use that

obviously excessive amount of force in circumstances where it was foreseeable that

serious bodily injury could result.” See Neal, 229 F.3d at 1075 n.3.

      Applying these factors, the Court finds that C.H. has alleged facts sufficient

to satisfy the objective component of a substantive due process claim for excessive

corporal punishment against Frazier. To begin with, the complaint describes a multi-

year pattern of physical abuse by Frazier, ranging from pinching and flicking to

punching and kicking, from swinging C.H. by his arms and legs to throwing C.H.,

head first, to the ground. Frazier also allegedly withheld food from C.H. and, on

numerous occasions, for hours at a time, strapped C.H. to a stationary bike, confined

him in a cardboard box, secluded him in a dark room, or locked him in a hot transport

van. This amount of force, if true, is objectively “obviously excessive” under the

totality of the circumstances alleged here.

      Turning to the first and second factors, the factual allegations, if true, establish

that there was little or no need for Frazier to use physical force against C.H. Frazier



Case No. 3:18cv2128/MCR/HTC
                                                                           Page 18 of 72


was not acting in self-defense, or with any identifiable pedagogical or disciplinary

purpose, or to protect C.H. from harming himself or others. See Wilson, 610 F.3d at

600; see also Hatfield, 534 F. App’x at 845-46 (holding the need for a teacher to

strike a developmentally disabled child in the head was nonexistent where the

teacher was not acting in self-defense, or with a disciplinary purpose, or in an attempt

to protect the child). It is certainly plausible that C.H., like any student, sometimes

posed challenges in the classroom.        However, given C.H.’s disabilities, it is

inconceivable that those challenges would ever require the type and amount of

physical force administered by Frazier here. Compare Wilson, 610 F.3d at 588

(restraining autistic student by pinning arms behind his back was not excessive given

student’s refusal to leave classroom, use of vulgarities, and threats to have teacher

arrested) with M.S. ex rel. Soltys v. Seminole Cty. Sch. Bd., 636 F. Supp. 2d 1317,

1324 (M.D. Fla. 2009) (finding it disproportionate to slam an autistic student on a

desk for failing to pay attention or control bodily functions because the conduct

being addressed “was that of the uncontrollable behavior of a special needs student”)

and J.V. v. Seminole Cty. Sch. Bd., No. 6:04cv1889, 2007 WL 7261470, at *8 (M.D.

Fla. Mar. 21, 2007) (explaining that a teacher body slamming an autistic student on

desk for screaming, arm flapping, and self-stimulation was a disproportionate

response because the conduct being addressed was normal behavior for autistic

children); see also B.M. ex rel. M.F. v. Thompson, No. 3:13cv13, 2013 WL 4547344,



Case No. 3:18cv2128/MCR/HTC
                                                                          Page 19 of 72


at *5 (M.D. Fla. Aug. 27, 2013) (finding allegations that a teacher lodged an

unprovoked attack by throwing a pencil at a severely disabled student “when there

was no need for any use of force at all,” considered with the surrounding

circumstances, sufficient to state a plausible claim for relief). The Court thus finds

that the first and second factors have been adequately alleged in this case.

      The third factor—the extent of C.H.’s injury—has also been adequately

alleged. The complaint alleges that as a result of Frazier’s force, C.H. experienced

head injury, red marks and bruising, physical pain, and hunger. It is also alleged that

C.H. now suffers from post-traumatic stress disorder. In this context, which involves

a profoundly disabled and vulnerable child victim, C.H.’s alleged physical and

psychological injuries are sufficiently severe to state a plausible substantive due

process claim. See, e.g., Kirkland ex rel. Jones v. Greene Cty. Bd. of Education, 347

F.3d 903 (11th Cir. 2003) (school official struck unarmed and unthreatening student

with a metal cane with enough force to cause a large knot and migraine headaches);

Williams v. Fulton Cty. Sch. Dist., 181 F. Supp. 3d 1089, 1135 (N.D. Ga. 2016)

(allegations that autistic child suffered scrapes, bruises, and post-traumatic stress

disorder sufficient to state claim for excessive corporal punishment); B.M. ex rel.

M.F. v. Thompson, No. 3:13cv13, 2013 WL 4547344 (M.D. Fla. Aug. 27, 2013)

(allegations that disabled child’s post-traumatic disorder was caused by being hit

with a pencil were severe enough to “state a plausible claim for relief in that they



Case No. 3:18cv2128/MCR/HTC
                                                                         Page 20 of 72


raise a reasonable expectation that discovery will reveal evidence sufficient to

establish a violation of [the student’s] constitutional rights”).

      On balance, the totality of the alleged circumstances, taken as true and viewed

in the light most favorable to C.H., state a plausible claim that Frazier used an

“obviously excessive” amount of physical force against C.H. The Court thus finds

that the allegations satisfy the objective component of a substantive due process

claim for excessive corporal punishment.

      The Court also finds that C.H. has plausibly stated a claim that Frazier

“subjectively intend[ed] to use [an] obviously excessive amount of force in

circumstances where it was foreseeable that serious bodily injury could result.” See

Neal, 229 F.3d at 1075 n.3. This subjective component of an excessive corporal

punishment claim may be satisfied where a school official’s alleged conduct creates

an inference of malice. Malice may be inferred from the existence of a pattern of

abusive conduct, see Soltys, 636 F. Supp. 2d at 1325, the official’s use of derogatory

language during the alleged abuse, see Hatfield, 534 F. App’x at 847, and abusive

conduct that presented a “foreseeable risk of serious bodily injury,” see Kirkland,

347 F.3d at 904.

      In this case, the requisite subjective intent and malice are readily apparent

from C.H.’s allegations. According to the complaint, Frazier threw things at ESE

students, including C.H., because he found it “funny,” and he pinched them to



Case No. 3:18cv2128/MCR/HTC
                                                                                  Page 21 of 72


purposely inflict pain and redirect their attention. See ECF No. 55 at 16. Frazier

also allegedly verbally antagonized C.H., and other ESE students, as part of his

multi-year pattern of abuse. Finally, much of Frazier’s alleged physically abusive

conduct presented a risk of serious injury to the particularly vulnerable children at

whom it was directed. These allegations, together with the lack of legitimate

governmental interest in subjecting C.H. to any physical force, plausibly support an

inference that Frazier’s conduct was intentional and malicious.

       In sum, the Court finds C.H.’s factual allegations sufficient to plausibly

establish that Frazier intentionally used amounts of force against C.H. that were

obviously excessive under the circumstances and that Frazier’s conduct presented a

foreseeable risk of serious bodily injury. Accepting these allegations as true, which

the Court must do at this stage, Erickson, 551 U.S. at 94, the Court finds Frazier’s

conduct to be the “kind of egregious official abuse of force that would violate

substantive due process protections,” see Neal, 229 F.3d at 1076.

              2.      Other Individual Defendants

       C.H. also asserts constitutional claims against five additional defendants in

their individual capacities: Principal Lambert, Principal Williams, Investigator

Farley, HR Assistant Superintendent Smith, and Superintendent Jackson.16 C.H.


       16
          Counts Five through Seven assert substantive claims under 42 U.S.C. § 1983: (1)
unreasonable seizure; (2) substantive due process; and (3) equal protection. Count Eight asserts
conspiracy claims under §§ 1983 and 1985(3).


Case No. 3:18cv2128/MCR/HTC
                                                                          Page 22 of 72


does not claim that these five defendants personally participated in any of Frazier’s

alleged physically abusive conduct. Instead, C.H. alleges that each defendant is

personally liable, under a theory of supervisory liability, because he or she failed to

act in response to reports of Frazier’s abuse and, thereby, exhibited reckless

disregard for and deliberate indifference to C.H.’s rights under the Fourth

(unreasonable seizure) and Fourteenth Amendments (due process and equal

protection).

      Supervisory officials are not liable under § 1983 for the unconstitutional acts

of their subordinates on the basis of respondeat superior or vicarious liability.

Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir. 2010). However, they may

be liable for their own misconduct.       Iqbal, 556 U.S. at 676-77.       Actionable

misconduct occurs where the supervisor “personally participate[d] in the alleged

constitutional violation” or where “there is a causal connection between actions of

the supervising official and the alleged constitutional violation.” See id. The causal

connection can be established in several ways. First, a plaintiff can show that a

“history of widespread abuse”—one that was “obvious, flagrant, rampant and of

continued duration”—put a “responsible supervisor” on notice of the need to correct

the alleged constitutional deprivations, but he failed to do so. Broward Cty., 604

F.3d at 1266. Importantly, “[t]here is no bright line identifying when misconduct

transforms from a couple of isolated instances into a pattern of abuse.” Williams,



Case No. 3:18cv2128/MCR/HTC
                                                                        Page 23 of 72


181 F. Supp. 3d at 1128 (citing Broward Cty., 604 F.3d at 1266). “One or two

incidents of abuse is generally insufficient to indicate a pattern.” Id.; see also

Broward Cty., 604 F.3d at 1266. However, allegations of anything more than that

are generally found sufficient at the motion to dismiss stage, even where the abusive

acts were committed by a single employee. See Williams, 181 F. Supp. 3d at 1122;

see also Valdes v. Crosby, 450 F.3d 1231, 1244 (11th Cir. 2006) (13 complaints of

prisoner abuse over 1.5 year period); Doe v. Taylor Indep. Sch. Dist., 15 F.3d 443,

456-57 (5th Cir. 1994) (five prior incidents of sexually inappropriate behavior by

teacher); Shaw v. Stroud, 13 F.3d 791, 800 (4th Cir. 1994) (finding knowledge of at

least three prior incidents of excessive force was sufficient to be widespread);

Stoneking v. Bradford Area Sch. Dist., 882 F.2d 720, 728-29 (3d Cir. 1989) (five

complaints of abuse by two teachers over 4 years found sufficient); J.V., 2005 WL

1243756, at *3 (repeated acts of abuse by a single teacher). Alternatively, the

plaintiff can establish causation with facts supporting “an inference that the

supervisor directed the subordinates to act unlawfully or knew that the subordinates

would act unlawfully and failed to stop them from doing so.” Keating, 598 F.3d at

762. Finally, the causal connection can be established where the supervisor’s

“improper custom or policy results in deliberate indifference to constitutional

rights.” See Broward Cty., 604 F.3d at 1266.




Case No. 3:18cv2128/MCR/HTC
                                                                           Page 24 of 72


                    a.     Unreasonable Seizure, Fourth Amendment

      The Court begins with the claim that the supervisory defendants’ conduct

“demonstrated recklessness and/or deliberate indifference to” C.H.’s right to be free

from unreasonable seizure, in violation of the Fourth Amendment. See ECF No. 55

at 61. Because the Court has already determined that no Fourth Amendment

violation occurred, this claim provides no basis for relief and will be dismissed. See

Beshers v. Harrison, 495 F.3d 1260, 1264 n.7 (11th Cir. 2007) (explaining that a

constitutional violation by a subordinate is a necessary predicate to supervisory

liability); Campbell v. Sikes, 169 F.3d 1353, 1374 (11th Cir. 1999) (stating that a

claim for supervisory liability fails where there is no underlying constitutional

violation by a subordinate).

                    b.     Substantive Due Process, Fourteenth Amendment

      Regarding the Fourteenth Amendment claim, the Court finds that C.H. has

failed to allege a supervisory liability claim under § 1983 against Investigator Farley,

but he has adequately stated a claim against Principal Lambert, Principal Williams,

Assistant Superintendent Smith, and Superintendent Jackson.

                           i.    Investigator Farley

      C.H. has failed to state a claim for supervisory liability against Investigator

Farley because the factual allegations in the complaint do not plausibly establish—

directly or inferentially—that Farley was a supervisory official.             Although


Case No. 3:18cv2128/MCR/HTC
                                                                                Page 25 of 72


Investigator Farley is alleged to have had responsibility for “establishing,

implementing and/or enforcing policies and procedures regarding the training and/or

supervision of employees,” see ECF No. 55 at 9, and he recommended disciplinary

measures for Frazier in his report, there is no allegation that Farley was a part of the

School District chain of command or a “responsible supervisor” with respect to

Frazier or Hennion. Indeed, the facts related to Farley plausibly show only that he

was tasked with investigating the complaints, and then passed his reports and

recommendations to his supervisors, who essentially ignored his substantiated

findings of physical abuse and recast Frazier’s misconduct in a more favorable light.

There is no factual allegation showing that Farley had authority to remove Frazier

or C.H. from the classroom, or otherwise effectuate that result. In short, C.H. has

offered no factual or legal support for the proposition that an investigator for a school

district, like Farley, can be deemed a supervisor of the school district’s employees.17

Consequently, dismissal of the supervisory liability claim against Investigator Farley

is appropriate.




       17
          The fact that Investigator Farley was a mandatory reporter does not make him a
supervisor for purposes of § 1983. As already discussed, see supra n.7, in Florida, all school
teachers and “other school official[s] or personnel” are mandatory reporters. See Fla. Stat.
§ 39.201(1)(d)(1).


Case No. 3:18cv2128/MCR/HTC
                                                                              Page 26 of 72


                            ii.    Principal Lambert

       The complaint alleges facts demonstrating that Principal Lambert was aware

of Frazier’s history of physically abusing nonverbal, developmentally disabled

children and failed to stop it. 18 Frazier’s alleged abuse was blatant—it occurred in

classrooms, in school hallways, and on school field trips—and continued for at least

two years. Silver Sands employees allegedly reported Frazier’s conduct directly to

Principal Lambert numerous times throughout the fall semester of the 2015-16

school year, yet Principal Lambert ignored the reports and, in at least one instance,

actively suppressed them. Principal Lambert retired in December 2016 without ever

having made a mandatory report to the DCF Child Abuse Hotline or otherwise taken

action to protect Frazier’s students. These allegations are more than sufficient to

state a claim for a “history of widespread abuse” that a supervisor, Principal

Lambert, failed to stop.

       The complaint also adequately alleges that Principal Lambert employed a

custom of deliberate indifference to Frazier’s conduct. “[A] principal who fails to

appropriately respond to repeated reports of a subordinate’s abuse of students may,

depending on the facts of the case, be said to have acted with deliberate

indifference.” Williams, 181 F. Supp. 3d at 1128 (citing Doe v. Bd. of Educ. of



       18
          The Court notes that Principal Lambert did not challenge the Fourteenth Amendment
claim for failure to state a claim.


Case No. 3:18cv2128/MCR/HTC
                                                                                   Page 27 of 72


Consol. Sch. Dist. 230 Cook Cty., Ill, 18 F. Supp. 2d 954, 958 (N.D. Ill. 1998)

(denying summary judgment in a school abuse case for principal/assistant

superintendent, band director, and a handful of other defendants because there was

sufficient evidence suggesting some defendants may have “turned a blind eye” to

teacher’s abuse of students)); Hill v. Cundiff, 797 F.3d 948, 979 (11th Cir. 2015)

(stating that a jury could find a principal’s “doing nothing” in response to reports of

sexual harassment amounted to deliberate indifference that subjected student to

further abuse); Taylor, 15 F.3d at 457 (denying summary judgment where principal

“demonstrated deliberate indifference to [teacher’s] offensive acts by failing to take

action that was obviously necessary to prevent or stop the abuse”).

       Here, C.H. alleges that Principal Lambert engaged in a pattern of

dismissiveness and intimidation towards the numerous Silver Sands employees who

reported Frazier’s abusive conduct.19 These alleged facts, if true, plausibly establish

that Principal Lambert knew Frazier was harming disabled students for at least

eighteen months and did nothing about it—or worse, took actions that may have

condoned or acquiesced in it. Accordingly, the Court finds C.H. has stated a

substantive due process claim for supervisory liability against Principal Lambert.



       19
           See, e.g., ECF No. 55 at 28 (Principal Lambert frequently “reassured the reporting
employees that he would talk with Frazier”; however, instead, he “failed to intervene, report the
conduct, and/or notify the students’ parents”); 32-33 (Principal Lambert “retaliated against
[teachers’] aides for reporting [Frazier’s] unconstitutional conduct”).


Case No. 3:18cv2128/MCR/HTC
                                                                        Page 28 of 72


                          iii.   Principal Williams

      The complaint also plausibly alleges facts sufficient to support an inference

that Principal Williams was aware of Frazier’s history of physically abusing

nonverbal, developmentally disabled children and failed to stop it.        Principal

Williams did not become Silver Sands’ principal until January 2016, by which time

the alleged abuse had been ongoing for at least 1.5 years. There are no allegations

that Principal Williams was on the faculty at Silver Sands—or anywhere else in the

School District—before assuming the principal position. Thus, even viewed in the

light most favorable to C.H., the complaint does not support a reasonable inference

that Principal Williams would have had an opportunity to learn of Frazier’s abusive

conduct before January 2016, at the earliest.

      However, C.H.’s factual allegations plausibly show that after joining Silver

Sands in January 2016, Principal Williams received notice of Frazier’s history of

physically abusing students. Again, it is alleged that the abuse was “obvious,

flagrant, and rampant” in that it occurred openly in classrooms, in school hallways,

and on school field trips. Principal Williams also allegedly received “written

notification” of the “ongoing abuses” from teachers’ aides in Frazier’s classroom in

early February 2016, which detailed a litany of separate incidents of physical abuse.

See ECF No. 55 at 29. The abuse allegations were substantiated by an internal

investigation shortly thereafter, yet Principal Williams and other School District


Case No. 3:18cv2128/MCR/HTC
                                                                                      Page 29 of 72


officials left Frazier in the “same [ESE] classroom,” where he continued the same

physical abuse of students, through the end of the 2015-16 school year. See id. at

32-33. Teachers’ aides allegedly continued reporting the ongoing abuse to Principal

Williams and he, like Principal Lambert before him, allegedly did nothing about it,

retaliating against the aides instead. Throughout the relevant time period in this case,

Principal Williams never made a mandatory report to the DCF Child Abuse Hotline.

Taken together, these allegations plausibly support C.H.’s claim that Principal

Williams was on notice of a need to correct Frazier’s history of physically abusing

ESE, but failed to do so.

                               iv.    HR Assistant Superintendent                    Smith      and
                                      Superintendent Jackson

       The same is true for HR Assistant Superintendent Smith and Superintendent

Jackson. 20 According to the complaint, these two defendants received written notice


       20
          HR Assistant Superintendent Smith also argues that the complaint does not plausibly
show that she was Frazier’s supervisor for purposes of liability under § 1983. In Smith’s view,
the pleading conflates into one category individuals with various roles under the hierarchy created
for schools in the Florida Constitution and the Florida statutes, which gives the Superintendent and
the Principal supervisory authority over personnel. See Fla. Const. Art. IX §§ 4-5 (establishing
school boards and superintendents); see also Fla. Stat. §§ 1001.32 (school board, superintendent,
and principal as supervisors); 1001.33 (superintendent as executive officer of school board);
1001.41 (general powers of school board); 1001.49 (superintendent has authority for general
oversight and to advise school board); 1001.54 (principal has authority over school district
personnel); 1012.27-.28 (stating duties of superintendent and principal over personnel). On
consideration, the Court is not prepared to find, as a matter of law or fact, that Smith was a
supervisor. There is no express allegation that she was Frazier’s supervisor and no allegation that
she had oversight over Frazier’s classroom conduct. Nonetheless, drawing all inferences C.H.’s
favor, given Smith’s title of Assistant Superintendent and her role in advising the Superintendent
with regard to disciplinary matters, together with the allegation that she dismissed the disciplinary
case against Stillions, the ESE instructor at Kenwood, and participated in the decision to transfer


Case No. 3:18cv2128/MCR/HTC
                                                                                         Page 30 of 72


of Frazier’s lengthy history of physical abuse against ESE students at the same time

as Principal Williams—on February 16 and 18, 2016. At this point, Smith allegedly

advised Frazier of the “seriousness of the allegations against” him and the “need for

[his] students to be protected from him.” See id. at 31. Thereafter, the physical

abuse allegations were substantiated by an internal investigation submitted to HR

Assistant Superintendent Smith and Superintendent Jackson, among others.

Nevertheless, and inexplicably, Frazier was allegedly left in the “same [ESE]

classroom,” where he continued the same physically abusive conduct, through the

end of the 2015-16 school year. See id. at 32-33. During this period, Silver Sands

employees allegedly continued making reports directly to these two supervisory

defendants that Frazier was still harming ESE students. 21 It is alleged that neither

of these defendants ever acted to eliminate the danger that Frazier posed to ESE

students or reported his abuse to the DCF Child Abuse Hotline, despite their state-

mandated reporting obligation. Taken together, these factual allegations plausibly

support an inference that HR Assistant Superintendent Smith and Superintendent

Jackson were aware of many more than “one or two incidents” of child abuse by


Stillions to Silver Sands, the Court finds that it is plausible on these allegations to infer that Smith
had a supervisory role. Whether that inference will be justified on a fully developed record is a
question for another day. This issue will need to be supported by fact and adequately briefed in
order to survive summary judgment.
        21
          For example, a teacher’s aide in Frazier’s classroom allegedly communicated her
concerns about Frazier in a telephone call with Superintendent Jackson and HR Assistant
Superintendent Smith in April 2016.


Case No. 3:18cv2128/MCR/HTC
                                                                        Page 31 of 72


Frazier and, thus, of a need to stop his behavior, but failed to do so. See Williams,

181 F. Supp. 3d at 1122 (observing that “anything more than” one or two incidents

of abuse is “generally sufficient” to “indicate a pattern” at the motion to dismiss

stage). This plausibly establishes a causal connection between Frazier’s alleged

constitutional violations and the two supervisory defendants’ actions and inactions.

      At this point, the Court finds it important to emphasize that the above

determinations do not amount to a final conclusion that the alleged conduct of any

of the supervisory defendants—Principal Lambert, Principal Williams, HR Assistant

Superintendent Smith, or Superintendent Jackson—did, as a matter of fact or law,

violate C.H.’s substantive due process rights. Indeed, there are many “good faith

but ineffective responses that might satisfy a school official’s [constitutional]

obligation[s]” with respect to allegations that a teacher is physically abusing

students. See Taylor, 15 F.3d at 456 n.12. Here, C.H. claims that the supervisory

defendants knowingly abdicated their duty to protect him, which, in turn, resulted in

a constitutional injury. Whether C.H. ultimately will be able to establish the

requisite knowledge and “blind eye” acquiescence in Frazier’s alleged abuse is

unknowable at this stage. However, given the flexible notice pleading standard and

the detailed allegations of abuse, the knowledge and roles of the supervisory

defendants, and their alleged failure to report or take corrective action, the Court




Case No. 3:18cv2128/MCR/HTC
                                                                                    Page 32 of 72


finds the complaint sufficient to merit the development of an evidentiary record to

permit full consideration of all relevant facts before a final conclusion is reached.22

                      c.      Equal Protection, Fourteenth Amendment 23

       C.H. also argues that Principal Lambert, Principal Williams, HR Assistant

Superintendent Smith, and Superintendent Jackson violated his rights under the

Equal Protection Clause.24

       “The Equal Protection Clause of the Fourteenth Amendment commands that

no State shall ‘deny to any person within its jurisdiction the equal protection of the

laws,’ which is essentially a direction that all persons similarly situated should be

treated alike.” City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439

(1985). Generally, equal protection violations arise when the state classifies and


       22
            For the same reasons, C.H.’s request for punitive damages against the supervisory
defendants on the federal claims is not subject to dismissal. The complaint alleges that these
defendants behaved with deliberate indifference to C.H.’s safety and sets forth plausible facts to
support that allegation. Therefore, the complaint suffices to state a claim for punitive damages.
See, e.g., Riley v. Camp, 130 F.3d 958, 980 (11th Cir. 1997) (affirming award of punitive damages
in deliberate indifference case); H.C. by Hewett v. Jarrard, 786 F.2d 1080 (11th Cir. 1986)
(reversing district court’s denial of punitive damages in § 1983 claim involving denial of medical
care to juvenile inmate); Gibson v. Moskowitz, 523 F.3d 657 (6th Cir. 2008) (allowing recovery of
$3 million in punitive damages when inmate died as result of jail psychiatrist’s deliberate
indifference to medical needs).
       23
           The equal protection claims purport to be brought under § 1983 but, in addition to the
federal Constitution, include a reference to the Florida Constitution. The alleged violations of a
state constitution are not cognizable under § 1983, and thus the reference to the Florida
Constitution will be stricken from Count Three (against the School Board) and Count Seven
(against the individual defendants).
       24
         Because the Court has already found that Investigator Farley is not a supervisory official
for purposes of liability under § 1983, the equal protection claim alleged against him in a
supervisory capacity must be dismissed.


Case No. 3:18cv2128/MCR/HTC
                                                                        Page 33 of 72


treats “some discrete and identifiable group of citizens differently from other

groups.” See Corey Airport Serves., Inc. v. Clear Channel Outdoor, Inc., 682 F.3d

1293, 1296 (11th Cir. 2012). To state an equal protection claim, the plaintiff must

therefore show that the state treated him differently than other similarly situated

persons based on his or her membership in an identifiable group or class of persons.

See id.; see also Leib v. Hillsborough Cty. Pub. Transp. Comm’n, 558 F.3d 1301,

1305 (11th Cir. 2009). In addition, “proof of discriminatory intent or purpose is a

necessary prerequisite to any Equal Protection Clause claim.” Corey, 682 F.3d at

1297 (citing Parks v. City of Warner Robins, 43 F.3d 609, 616 (11th Cir. 1995)).

Importantly, for purposes of stating an equal protection claim against a supervisor

pursuant to § 1983, the plaintiff must allege facts showing that the supervisory

defendant acted with discriminatory intent or purpose. See Iqbal, 556 U.S. at 676-

77; see also C.C. ex rel. Andrews v. Monroe Cty. Bd. of Educ., 427 F. App’x 781,

783 (11th Cir. 2011) (citing T.E. v. Grindle, 599 F.3d 583, 588 (7th Cir. 2010)).

Specifically, this requires the plaintiff to show that the supervisory defendant

undertook a discriminatory action “because of, not merely in spite of, the action’s

adverse effect upon an identifiable group.” See Iqbal, 556 U.S. at 677; see also

Andrews, 427 F. App’x at 783.

      The supervisory defendants generally argue that C.H. has failed to state an

equal protection claim. The Court disagrees. Here, C.H. alleges that he and other



Case No. 3:18cv2128/MCR/HTC
                                                                                  Page 34 of 72


nonverbal disabled students were intentionally treated differently than verbal,

disabled students and/or non-disabled students. See ECF No. 55 at 71. Specifically,

C.H. alleges that Frazier targeted and abused nonverbal, disabled students, “as

opposed to other students who were verbal enough to report his abuse.” Id. at 21. It

is similarly alleged that the supervisory defendants concealed, failed to stop, and

failed to adequately address the abuse of nonverbal, disabled students because of

their profound disability and inability to speak out against the abuse.25 See id. at 71.

At this early stage of the proceedings, the Court finds these allegations sufficient to

state an equal protection claim against Principal Lambert, Principal Williams, HR

Assistant Superintendent Smith, and Superintendent Jackson. See Williams, 181 F.

Supp. 3d at 1137-38 (finding plaintiff stated a plausible equal protection claim

against school principal where he alleged that abuse of nonverbal, disabled students

was concealed or ignored while other verbal, disabled and non-disabled students

were “not subject to the same abusive treatment . . . and reports of their abuse were

not ignored”); see also Grindle, 599 F.3d at 588-89 (determining that jury could

reasonably infer that principal acted with intent to discriminate on the basis of gender

where there was evidence that she covered up and attempted to downplay the sexual

abuse of female students); cf. Hill, 797 F.3d at 978 (holding that a school principal



       25
          The supervisory defendants’ alleged inaction, inadequate responses to, and concealment
of the abuse of C.H. and other nonverbal ESE students is detailed elsewhere in this Order.


Case No. 3:18cv2128/MCR/HTC
                                                                        Page 35 of 72


can violate a female student’s rights under Equal Protection Clause when he does

nothing in response to known sexual harassment and such inaction amounts to

deliberate indifference).

             3.     Qualified Immunity

      All of the individual defendants argue that they are entitled to qualified

immunity with respect to C.H.’s constitutional claims. A complaint is subject to

dismissal under Rule 12(b)(6) where its allegations, on their face, show that an

affirmative defense bars recovery on the claim. Cottone v. Jenne, 326 F.3d 1352,

1357 (11th Cir. 2003). “In reviewing a motion to dismiss based on qualified

immunity, [a] district court is required to accept the factual allegations in the

plaintiff’s complaint as true and draw all reasonable inferences in favor of the

plaintiff.” Epps v. Watson, 492 F.3d 1240, 1242 n.1 (11th Cir. 2007) (quoting Wilson

v. Strong, 156 F.3d 1131, 1133 (11th Cir 1998)).

      The affirmative defense of qualified immunity shields public officials

performing discretionary functions from suit in their individual capacities, unless

their conduct “violate[s] clearly established statutory or constitutional rights of

which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223,

231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). To receive

the benefit of qualified immunity, an official must first show that he was acting

within his discretionary authority when the allegedly unlawful acts occurred. See


Case No. 3:18cv2128/MCR/HTC
                                                                           Page 36 of 72


Cottone, 326 F.3d at 1357. Once this showing is made, the burden shifts to the

plaintiff to show that the official is not entitled to qualified immunity. Id. at 1358.

An official is not entitled to qualified immunity where: (1) his alleged conduct

violated a federal statutory or constitutional right; and (2) the right was clearly

established at the time of the violation. Id. at 1358-59. A right is “clearly

established” if “it would be clear to a reasonable [public official] that his conduct

was unlawful in the situation he confronted.” Id. at 1359. In other words, the state

of the law must have provided the official with “fair warning that [his] alleged

[conduct] was unconstitutional.” Id.

      In this case, it cannot be reasonably disputed that the acts forming the basis of

C.H.’s § 1983 claims are discretionary in nature. Moreover, the Court has already

found that the allegations in the complaint, taken as true, state plausible claims that:

(1) Frazier’s alleged abuse violated C.H.’s substantive due process right to be free

from excessive corporal punishment and his right to equal protection of the laws;

and (2) certain defendants’ responses to reports of Frazier’s abuse were

constitutionally insufficient. Thus, for purposes of qualified immunity, the Court

must now consider whether reasonable school officials would have known and

understood that such conduct—actual abuse in Frazier’s case, and apathy in response

to reports of abuse in the case of the other individual defendants—is

unconstitutional.



Case No. 3:18cv2128/MCR/HTC
                                                                           Page 37 of 72


      Regarding Frazier, the Court has little difficulty finding that a reasonable

special education teacher would know that maliciously punching, kicking, slapping,

starving, and confining a child—for hours at a time—to a stationary bike, cardboard

box, or hot transport van interferes with that child’s constitutional liberty interests.

It has been clearly established for decades that this level of physically abusive

conduct—arbitrary and excessively severe corporal punishment of public school

children, particularly developmentally disabled students—violates the students’

constitutional rights. See Sandin v. Conner, 515 U.S. 472, 485 (1995) (citing

Ingraham, 430 U.S. at 674); see also Kirkland, 347 F.3d at 905; Neal, 229 F.3d at

1075; Hatfield, 534 F. App’x at 847. Accepting the allegations in the complaint as

true, C.H. has pled sufficient facts to overcome qualified immunity for Frazier at this

stage. Consequently, Frazier’s motion to dismiss C.H.’s substantive due process

claims on qualified immunity grounds is due to be denied.

      The same is true for all of the remaining individual defendants. It has long

been clearly established that supervisory liability under § 1983 is imposed against

supervisory officials in their individual capacities for: (1) their own culpable action

or inaction in response to notice of constitutional deprivations resulting from a

subordinate’s “history of widespread abuse”; and (2) conduct reflecting an

“improper custom or policy” of deliberate indifference to the constitutional rights of

others. Broward Cty., 604 F.3d at 1266; Hartley v. Parnell, 193 F.3d 1263, 1269



Case No. 3:18cv2128/MCR/HTC
                                                                        Page 38 of 72


(11th Cir. 1999); see also Iqbal, 556 U.S. at 676-77 (recognizing supervisory

liability for equal protection violations). The right to be free from arbitrary and

excessive corporal punishment in a school context is also clearly established under

the precedent of the Supreme Court and the Eleventh Circuit, Ingraham, 430 U.S. at

672-74; Neal, 229 F.3d at 1075; Kirkland, 347 F.3d at 904, as is the right to be free

from intentional and arbitrary disparate treatment on account of disability, see

Cleburne, 473 U.S. at 446.

      In this case, the alleged acts and omissions on the part of the individual

defendants, accepted as true, plausibly establish violations of the above federal

statutory and constitutional provisions. A reasonable supervisory school official

would have known that Frazier’s alleged multi-year history of physically abusing

nonverbal ESE students, and the abject failure of supervisory school officials to

address and prevent that abuse, would result in a violation of the students’

constitutional rights. The question of whether C.H.’s allegations are substantiated

presents “another issue for another time.” Williams, 181 F. Supp. 3d at 1129. For

now, C.H. has pled enough facts to overcome qualified immunity for the individual

defendants at this stage.

      B.     Individual Defendants, State Law Claims

      C.H. brings claims under Florida law against only two of the individual

defendants, Frazier and Hennion. Three state law claims are alleged against Frazier:


Case No. 3:18cv2128/MCR/HTC
                                                                          Page 39 of 72


(1) a violation of the rights of a developmentally disabled person under Fla. Stat.

§ 393.13 (Count Thirteen); (2) negligence (Count Sixteen); and (3) battery (Count

Seventeen). There are two state law claims against Hennion: (1) negligence (Count

Sixteen); and (2) battery (Count Seventeen). In response, Frazier and Hennion

separately argue that C.H. has failed to state a claim for battery and, in any event,

they are entitled to official immunity for the state law claims.

             1.     Battery

      To state a cause of action for the tort of battery under Florida law, a plaintiff

must allege that the defendant intentionally inflicted harmful or offensive contact on

another person. See Quilling v. Price, 894 So. 2d 1061, 1063 (Fla. 5th DCA 2005);

Chorak v. Naughton, 409 So. 2d 35, 39 (Fla. 2d DCA 1981). “To establish the

required intent to commit battery, the plaintiff must show that defendant exhibit[ed]

a deliberate intent to injure or engage[d] in conduct which [wa]s substantially certain

to result in injury.” Rubio v. Lopez, 445 F. App’x 170, 175 (11th Cir. 2011) (citing

D’Amario v. Ford Motor Co., 806 So .2d 424, 438 (Fla. 2001)).

      In this case, for the same reasons that C.H. has adequately alleged an excessive

corporal punishment claim against Frazier, he has also adequately pled a state law

claim for battery against him. The complaint also adequately states a plausible claim

for battery against Hennion. Accepting the factual allegations as true, which, again,

the Court must do at this stage, Erickson, 551 U.S. at 94, Hennion inflicted harmful


Case No. 3:18cv2128/MCR/HTC
                                                                                        Page 40 of 72


and offensive contact on C.H. on numerous occasions over a two-year period by

strapping him to a stationary exercise bike for hours at a time. Moreover, the

allegations plausibly support a reasonable inference that Hennion’s conduct was

substantially certain to result in injury, given the profound nature and extent of

C.H.’s disabilities. 26 For these reasons, the Court finds that C.H. has pled sufficient

facts to state a claim for battery against Hennion.

               2.      Official Immunity

       Frazier and Hennion both assert the defense of official immunity in response

to C.H.’s state law tort claims, pursuant to Fla. Stat. § 768.28(9)(a). Under this

provision, state officers, employees and agents are immune from suit in their

personal capacity for discretionary actions taken within the scope of their official

authority. See id. This statutory immunity may be pierced only where a state official

either: (1) acts outside the scope of his employment; or (2) acts “in bad faith or with

malicious purpose or in a manner exhibiting wanton and willful disregard of human

rights, safety, or property.” See id. Thus, to survive a motion to dismiss on official

immunity grounds, a plaintiff must provide a good faith factual basis for concluding

that the state official either acted outside the scope of his employment or in bad faith.

Brown v. McKinnon, 964 So. 2d 173, 175 (Fla. 3d DCA 2007). Courts construing


       26
           Indeed, according to the complaint, Frazier’s practice of strapping ESE students to
stationary exercise bikes did, in fact, result in injury on at least one occasion, when the bike tipped
over and fell on top of the student. See ECF No. 55 at 16.


Case No. 3:18cv2128/MCR/HTC
                                                                          Page 41 of 72


the bad faith prong of § 768.29(9)(a) use the actual malice standard, Parker v. State

Bd. of Regents ex rel. Fla. State Univ., 724 So. 2d 163, 167 (Fla. 1st DCA 1998),

which means the conduct must be committed with “ill will, hatred, spite, [or] evil

intent,” Reed v. State, 837 So. 2d 366, 368-69 (Fla. 2002).

      In this case, it cannot be reasonably disputed that the alleged abusive acts

forming the basis of C.H.’s state law claims against Frazier were discretionary in

nature. Thus, Frazier is only entitled to statutory immunity if the complaint contains

factually supported allegations of actual malice. As the Court has already found, the

complaint is replete with factual allegations—including Frazier’s own alleged

statements, his alleged multi-year history of committing the same physically abusive

acts, the alleged lack of pedagogical or disciplinary justification for his acts—which,

if true, plausibly support a conclusion that Frazier acted in bad faith and with actual

malice. The Court thus finds that C.H. has pled sufficient facts to overcome statutory

immunity for Frazier at this stage.

      Similarly, it cannot be reasonably disputed that the alleged abusive acts

forming the basis for C.H.’s state law negligence and battery claims against Hennion

were discretionary in nature. Further, as with Frazier, Hennion’s own alleged

statements—e.g., verbally antagonizing ESE students, including C.H. by calling

them names and making offensive comments about their parents; threatening the

safety of another teacher’s aide who reported Frazier’s abuse—and her alleged



Case No. 3:18cv2128/MCR/HTC
                                                                                    Page 42 of 72


multi-year pattern of committing the same unjustified and physically abusive

conduct, together, plausibly support an inference that Hennion acted with “ill will,

hatred, spite, [or] evil intent” so as to satisfy the actual malice standard. See id.

Therefore, the Court finds that C.H. has also pled sufficient facts to overcome

Hennion’s official immunity defense at this stage.

       C.      The School Board

       C.H. alleges nine claims against the School Board, with each claim presenting

an alternative theory of municipal liability: civil rights violations under 42 U.S.C

§ 1983 based on an alleged unofficial policy or custom of allowing employees to use

excessive force against and deny equal protection to C.H. and other ESE students

(Counts Two and Three);27 conspiracy to interfere with C.H.’s civil rights in

violation of 42 U.S.C. §§ 1983 and 1985 (Count Four); disability discrimination

under the ADA and Rehabilitation Act (Counts Eleven and Twelve); and Florida

state law claims for disability discrimination; negligent hiring, training, retention,

and supervision; and respondeat superior (Counts Thirteen through Fifteen).




       27
          C.H. also alleges a substantive constitutional claim for unreasonable seizure against the
School Board, in violation of the Fourth Amendment (Count One). Because the Court has already
determined that no Fourth Amendment violation occurred, this claim provides no basis for relief
and will be dismissed. City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (explaining that a
predicate to municipal liability is the existence of an underlying constitutional violation);
McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004) (explaining that the first requirement
for imposing municipal liability under § 1983 is a showing that plaintiff’s constitutional rights
were violated by a municipal agent).


Case No. 3:18cv2128/MCR/HTC
                                                                         Page 43 of 72


             1.    Constitutional Claims, § 1983

      To establish liability under 42 U.S.C. § 1983, a plaintiff must assert the

violation of a specific constitutional right committed by someone acting under color

of state law. Broward Cty., 604 F.3d at 1265. Here, C.H. alleges that the School

Board, a municipal entity, violated his rights under the Fourth Amendment

(unreasonable seizure) and the Fourteenth Amendment (excessive force and equal

protection). More specifically, it is alleged that the School Board had an unofficial

custom of deliberate indifference and failure to respond to abusive conduct by

teachers; failed to implement or enforce policies regarding training, supervising or

disciplining employees in the reporting of child abuse and to prevent the violation

of constitutional rights of students; and cultivated an atmosphere of intimidation to

prevent reports of child abuse or encourage instructing employees not to report

constitutional violations. In response, the School Board argues that C.H. has failed

to allege facts sufficient to support a claim for municipal liability under § 1983 and

Monell v. Dep’t of Social Services, 436 U.S. 658 (1978). The Court disagrees.

      The Supreme Court “has placed strict limitations on municipal liability under

§ 1983.” Grech v. Clayton Cty., Ga., 335 F.3d 1326, 1329 (11th Cir. 2003). A

municipal entity, like the School Board in this case, cannot be held liable under

§ 1983 “simply because its agent causes an injury, even a constitutional injury.”

Gilmere v. City of Atlanta, Ga., 737 F.2d 894, 902 (11th Cir. 1984). Thus, a § 1983


Case No. 3:18cv2128/MCR/HTC
                                                                                       Page 44 of 72


claim against a municipality may not be premised on a theory of respondeat

superior. Monell, 436 U.S. at 691. Instead, a plaintiff must identify a municipal

custom or policy that caused his injuries. Gold v. City of Miami, 151 F.3d 1346,

1350 (11th Cir. 1998).           In other words, liability may only attach where the

municipality’s custom or policy caused municipal employees to violate the

plaintiff’s constitutional rights. Id.

       A plaintiff can establish municipal liability under Monell in three ways: (1)

identify an official policy; (2) identify an unofficial custom or practice that is “so

permanent and well settled as to constitute a custom and usage with the force of

law”; or (3) identify a municipal official with final policymaking authority whose

decision violated the plaintiff’s constitutional rights. 28 See Cuesta v. Sch. Bd. of

Miami-Dade Cty., Fla., 285 F.3d 962, 966, 968 (11th Cir. 2002). Only the second

theory of municipal liability is alleged in this case.29

       Municipalities may be sued for “constitutional deprivations visited pursuant

to governmental ‘custom’ even though such custom has not received formal


       28
         The Monell standard and analysis applies to both the equal protection claim, see Hill,
797 F.3d at 977-78, and the substantive due process claim, see Fundiller v. City of Cooper City,
777 F.2d 1436, 1442-43 (11th Cir. 1985), against the School Board.
       29
            The School Board’s brief only addresses the first and third bases for municipal liability;
that is, it argues that liability under Monell only attaches to an “official policy or custom” or a
“decision that is officially adopted by the municipality or created by an official of such rank that
he or she can be said to be acting on behalf of the municipality.” See ECF No. 77 at 7-8. As
neither of these bases for municipal liability are alleged in this case, the School Board’s argument
against municipal liability wholly misses the mark.


Case No. 3:18cv2128/MCR/HTC
                                                                           Page 45 of 72


approval through the [municipality’s] official decisionmaking channels.” Monell,

436 U.S. at 690-91. Custom consists of “persistent and widespread . . . practices” or

“deeply embedded traditional ways of carrying out . . . policy” that, although

unwritten, are “so permanent and well settled as to [have] . . . the force of law.” See

id. at 691 & n.56. In cases alleging municipal “inaction,” a custom arises where a

municipality fails to correct “the constitutionally offensive actions of its employees”

and instead “tacitly authorizes” or “displays deliberate indifference towards the

misconduct.” Griffin v. City of Opa-Locka, 261 F.3d 1295, 1308 (11th Cir. 2001).

Importantly, the municipality must have actual or constructive knowledge of the

widespread unconstitutional practice to form a custom of indifference, and “random

acts or isolated incidents are insufficient.” See Depew v. City of St. Marys, Georgia,

787 F.2d 1496, 1499 (11th Cir. 1986). To plausibly state a § 1983 claim against the

School Board based on deliberate indifference to widespread abuse, C.H. must

sufficiently allege: (1) the existence of a widespread and a persistent pattern of abuse

by the teachers; (2) that the School Board had actual or constructive knowledge of

the abuse; (3) that the School Board tacitly approved or deliberately ignored the

abuse, such that their inaction became a custom; and (4) that the School Board’s

custom of inaction through deliberate indifference was a “moving force” behind the

constitutional violations. Williams, 181 F. Supp. 3d at 1121.




Case No. 3:18cv2128/MCR/HTC
                                                                           Page 46 of 72


      In addition to the allegations of a custom of inaction in responding to reports

of child abuse, the complaint asserts that the School Board is liable for its failure to

train and supervise employees regarding student abuse. The School Board’s liability

under § 1983 for a failure to train and supervise is similarly limited to circumstances

where the failure to train or supervise amounts to deliberate indifference and is based

on an official policy or custom. See City of Canton v. Harris, 489 U.S. 378, 387

(1989). To state such a claim, C.H. must sufficiently allege that: (1) the employees

were inadequately trained and supervised regarding student abuse; (2) this failure to

adequately train or supervise is the policy or custom of the government entity; and

(3) the policy caused the employees to violate a citizen’s constitutional rights. Id. at

389-91; See also Gold, 151 F.3d at 1350. Because “a municipality will rarely have

an express written or oral policy of inadequately training or supervising its

employees,” a policy or custom may be shown where the failure to train or supervise

evidenced “deliberate indifference” to constitutional rights in the face of a “history

of widespread prior abuse” or a pattern of prior similar incidents put the municipality

on notice of a need to train. Gold, 151 F.3d 1350-51 (quoting City of Canton, 489

U.S. at 388-89 and Wright v. Sheppard, 919 F.2d 665, 674 (11th Cir. 1990)).

      Without repeating the analysis already detailed above, the Court finds simply

that the first three elements necessary to state a claim of deliberate indifference to

widespread abuse are satisfied based on: (1) Frazier’s open and continuous physical



Case No. 3:18cv2128/MCR/HTC
                                                                                      Page 47 of 72


abuse of ESE students at Silver Sands over a two-year period; (2) constructive

knowledge to the School Board based on Superintendent Jackson’s knowledge of

that abuse; 30 and (3) Jackson’s indifference and inaction, which is properly imputed

to the School Board by virtue of her position and similarly shows a plausible custom

of inaction and concealment in responding to complaints of abuse by ESE teachers,

which allowed the abuse to continue. The same factual allegations also support an

inference that on receiving notice of Frazier’s ongoing abuse and, later, Stillions’

ongoing abuse, there was an obvious need for adequate training and supervision on

the staff’s legal obligation to report child abuse.                 Instead of correcting the

inadequacies through new procedures to ensure adequate training and supervision,

the abusive teachers were left in the classrooms, aides were encouraged not to report

abuse, and the abuse was covered up.

       Lastly, the Court finds that C.H. has plausibly alleged that the School Board’s

custom, and its failure to adequately supervise and train employees, was a “moving

force” behind the violations of C.H.’s substantive due process and equal protection



       30
           Because the Superintendent is the executive officer of the School Board, she is a high
enough official that notice to her constitutes notice to the School Board. See Fla. Stat. § 1001.33
(describing the superintendent as the executive officer of the school board); Williams, 181 F. Supp.
3d at 1123 (denying a school district’s motion to dismiss § 1983 claim against it and stating that
the superintendent’s knowledge of student abuse was “sufficient at the motion to dismiss stage,
because an allegation that a superintendent, board member, or other senior official had knowledge
of the alleged misconduct is enough to infer that the district itself had notice.”). It is also worth
noting, however, that other high-ranking school administration officials—including HR Assistant
Superintendent Smith and the two principals—received notice much earlier.


Case No. 3:18cv2128/MCR/HTC
                                                                           Page 48 of 72


rights. As detailed above, the allegations in this case include many more than one

or two isolated prior incidents of abuse. Superintendent Jackson was on notice of

multiple instances of abuse by Frazier, which were substantiated by February or

March of 2016, and took no action to implement District-wide or even just Silver

Sands-specific corrective policies, supervision, training, or procedures for reporting

abuse. She then received notice of Stillions’ similar pattern of abusing ESE students

but, again, no action was taken, at least not for several months. As a result, Principal

Williams continued failing to adequately supervise Frazier; classroom aides

continued being discouraged from reporting abuse or told to report only to the

principal for the purpose of concealing the conduct; and C.H. was left in the

classroom to continue enduring Frazier’s abuse. These allegations support an

inference that the School Board’s custom of inaction, and its failure to adequately

supervise and train employees, were a moving force behind the continued abuse of

C.H. and, as a result, caused the underlying constitutional violations. See Williams,

181 F. Supp. 3d at 1124 (where complaints of a multi-year pattern of abuse were met

with a school district’s custom of inaction, the allegations were sufficient to suggest

the custom was a moving force behind the later continued abuse).




Case No. 3:18cv2128/MCR/HTC
                                                                                          Page 49 of 72


                2.      ADA & Rehabilitation Act 31

        C.H. also brings discrimination claims against the School Board pursuant to

Title II of the ADA, 42 U.S.C. § 12131, et seq., and Section 504 of the Rehabilitation

Act, 29 U.S.C. § 794 (“§ 504”). 32 The School Board argues that these claims should

be dismissed for failure to exhaust administrative remedies under the Individual with

Disabilities Act (“IDEA”), 20 U.S.C. § 1400, et seq. The Court disagrees.

        The IDEA offers federal funds to states in exchange for a commitment to

furnish a “free appropriate public education” (“FAPE”) 33 to all children with certain

physical or intellectual disabilities. See 20 U.S.C. § 1412(a)(1)(A). The ADA and

§ 504, on the other hand, “forbid discrimination on the basis of disability in the

provision of public services.” 34 See J.S., III by & through J.S. Jr. v. Houston Cty.

Bd. of Educ., 877 F.3d 979, 985 (11th Cir. 2017). The IDEA does not “restrict or

        31
         Discrimination claims under the ADA and the Rehabilitation Act are governed by the
same standards, and the two claims are generally discussed together. See Cash v. Smith, 231 F.3d
1301, 1305 (11th Cir. 2000).
        32
         As an initial matter, the Court strikes C.H.’s request for punitive damages in Counts
Eleven and Twelve. See Barnes v. Gorman, 536 U.S. 181, 187–88 (2002) (holding that punitive
damages may not be awarded in private suits brought under the ADA and the Rehabilitation Act).
        33
           A FAPE is comprised of “special education and related services,” to include
“instruction” tailored to meet a child’s “unique needs” and sufficient “supportive services” to
permit the child to benefit from that instruction. See 20 U.S.C. §§ 1401(9), (26), (29).
        34
           The ADA provides that “no qualified individual with a disability shall, by reason of such
disability, be excluded from participation in or be denied the benefits of the services, programs, or
activities of a public entity, or be subjected to discrimination by any such entity,” 42 U.S.C.
§ 12132, while § 504 provides that “[n]o otherwise qualified individual with a disability in the
United States, . . . shall, solely by reason of her or his disability, be excluded from the participation
in, be denied the benefits of, or be subjected to discrimination under any program or activity
receiving Federal financial assistance,” 29 U.S.C. § 794.


Case No. 3:18cv2128/MCR/HTC
                                                                                   Page 50 of 72


limit the rights [or] remedies” provided to disabled children by the ADA or § 504.

20 U.S.C. § 1415(l). However, an action brought under the ADA or § 504 is subject

to the IDEA’s exhaustion requirements if it “seek[s] relief that is also available

under” the IDEA. Id. Specifically, an action seeks relief under the IDEA, and

exhaustion is therefore required, when the gravamen of the action seeks relief for the

denial of a FAPE. See Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743, 748 (2017). To

determine whether a claim seeks relief under the IDEA, the Supreme Court has

instructed courts to ask a pair of hypothetical questions: “First, could the plaintiff

have brought essentially the same claim if the alleged conduct had occurred at a

public facility that was not a school? Second, could an adult at the school have

pressed essentially the same grievance?” Id. at 756. If the answer to these questions

is no, then the complaint likely concerns a FAPE violation under the IDEA. Id.

       The Supreme Court has specifically noted that a claim involving physical

abuse of a disabled student by a teacher, acting out of animus or frustration, “is

unlikely to involve the adequacy of special education—and thus is unlikely to

require exhaustion.” Id. at 756 n.9. The gravamen of C.H.’s claims concerns alleged

discriminatory and malicious physical abuse of C.H., and other nonverbal, disabled

students, not the appropriateness of an educational program. 35 See id. (the fact that


       35
          C.H.’s references to his individualized education program (“IEP”), functional behavior
assessment (“FBA”), and behavior intervention plan (“BIP”) in his general factual allegations are
for context only. The gravamen of his action concerns intentional discrimination and child abuse.


Case No. 3:18cv2128/MCR/HTC
                                                                                     Page 51 of 72


“a child could file the same kind of suit against an official at another public facility

for inflicting such physical abuse—as could an adult subject to similar treatment by

a school official . . . . indicates that the gravamen of the plaintiff’s complaint does

not concern the appropriateness of an educational program.”); K.G. by & through

Gosch v. Sergeant Bluff-Luton Cmty. Sch. Dist., 244 F. Supp. 3d 904, 922–23 (N.D.

Iowa 2017) (finding that IDEA exhaustion was not required when the plaintiff’s

claims concerned excessive and unreasonable use of force and discrimination,

stemming from the physical abuse of a disabled child, as “the wrongs and the

remedies [were] both beyond the scope of the denial of a FAPE.”); see also P.G. by

& through R.G. v. Rutherford Cty. Bd. of Educ., 313 F. Supp. 3d 891, 902–06 (M.D.

Tenn. 2018) (finding that ADA and § 504 claims concerning physical abuse of a

disabled student were not subject to the IDEA’s exhaustion requirements).




See K.G. by & through Gosch v. Sergeant Bluff-Luton Cmty. Sch. Dist., 244 F. Supp. 3d 904, 921
(N.D. Iowa 2017) (“[T]he “gravamen” of the wrongfulness of [the defendant’s] conduct in the
Complaint’s general factual allegations is not that it violated the IDEA, but that it involved
unlawful and unreasonable use of physical force against [the plaintiff]. The allegation that the use
of force was contrary to the IEP and BIP is made as an indication of the unreasonableness of the
use of force, not as the gravamen of the wrongfulness of the conduct.”) (emphasis in original); see
also Fry, 137 S. Ct. at 755 (courts should examine the substance, not surface of an action when
assessing whether it is seeks relief under the IDEA); Lawton v. Success Acad. Charter Sch., Inc.,
323 F. Supp. 3d 353, 362 (E.D.N.Y. 2018) (“[W]hile plaintiffs’ allegations occasionally touch on
denial of a FAPE and failure to reasonably accommodate the students, the vast majority of the
allegations, and thus the gravamen of the complaint, concern intentional discrimination and
retaliation.”).


Case No. 3:18cv2128/MCR/HTC
                                                                                       Page 52 of 72


Therefore, C.H.’s ADA and § 504 claims will not be dismissed for failure to exhaust

administrative remedies. 36

               3.      State Law Claims

       C.H. also brings the following claims against the School Board under Florida

law: (1) negligent hiring, training, retention and/or supervision (Count Fourteen);

and (2) respondeat superior (Count Fifteen). 37 In response, the School Board argues

that C.H. has failed to state a claim for negligent hiring or retention, and that




       36
           Alternatively, the School Board generally argues that C.H. has failed to state a claim
because it “is unaware of any Eleventh Circuit case that has recognized the existence of [hostile
educational environment] claims under the ADA or Section 504.” ECF No. 20 at 20. However,
the School Board has not cited any binding authority rejecting or declining to recognize a hostile
educational environment theory in this context, and, in any event, it is not clear if C.H. is
proceeding solely under this theory. In light of the foregoing and the fact that multiple courts have
allowed ADA and § 504 claims premised on similar allegations of discrimination and abuse to go
forward, the Court denies the School Board’s motion to dismiss on this basis. See, e.g., Williams,
181 F. Supp. 3d at 1139, 1139 n.30 (denying motion to dismiss ADA and § 504 claims against
school district in light of the alleged physical and verbal abuse of a disabled student by an
instructor); K.G., 244 F. Supp. 3d at 928–29 (denying summary judgment as to the plaintiff’s ADA
and § 504 claims premised on subjecting a disabled student, who was physically abused by teacher,
to a hostile educational environment); K.T. v. Pittsburg Unified Sch. Dist., 219 F. Supp. 3d 970
(N.D. Cal. 2016) (finding that a disabled student stated claims under the ADA and § 504 against
the school district when she was allegedly abused and the perpetrator of the alleged abuse was
deliberately indifferent to her rights); K.M. ex rel. D.G. v. Hyde Park Cent. Sch. Dist., 381 F. Supp.
2d 343 (S.D.N.Y. 2005) (finding that a “school district’s deliberate indifference to pervasive,
severe disability-based harassment that effectively deprive[s] a disabled student of access to the
school’s resources” is actionable under the ADA); cf. J.S., 877 F.3d at 992 (affirming summary
dismissal of ADA and § 504 claims premised on verbal and physical abuse of a disabled student
because there were insufficient facts in the record to establish that the defendants were on notice
of and deliberately indifferent to the abuse).
       37
          Initially, C.H. also alleged a claim for violation of the rights of a developmentally
disabled person under Fla. Stat. § 393.13 (Count Thirteen), as well as claims for punitive damages
and prejudgment interest. However, he now wishes to dismiss and/or strike these claims. See Pl.
Response Brief, ECF No. 83 at 2. That request is GRANTED.


Case No. 3:18cv2128/MCR/HTC
                                                                           Page 53 of 72


sovereign immunity applies to the respondeat superior and negligent training

claims.

                    a.    Negligent Hiring

      The School Board argues that C.H. has failed to state a claim that it was

negligent in hiring Frazier and Hennion. To state a claim for negligent hiring under

Florida law, a plaintiff must allege facts showing that:

      “(1) the employer was required to make an appropriate investigation of
      the employee and failed to do so; (2) an appropriate investigation would
      have revealed the unsuitability of the employee for the particular duty
      to be performed or for employment in general; and (3) it was
      unreasonable for the employer to hire the employee in light of the
      information he knew or should have known.”

Malicki v. Doe, 814 So. 2d 347, 362 (Fla. 2002). Importantly, in this context, the

“core predicate for imposing liability is one of reasonable foreseeability.” Id. In

other words, “the inquiry is focused on whether the specific danger that ultimately

manifested itself . . . reasonably could have been foreseen at the time of hiring.” Id.

at 363.

      In this case, the Court finds C.H.’s allegations insufficient to state a negligent

hiring claim. The complaint does not allege any facts that would plausibly suggest

the School Board was on notice of, or reasonably could have foreseen, any harmful

propensities or unfitness for employment in Frazier or Hennion. See Duquesne v.

City of Miami Beach, No. 1:12cv20573, 2012 WL 3061603, at *10 (S.D. Fla. July

26, 2012) (dismissing negligent hiring claim based on lack of allegations about “any

Case No. 3:18cv2128/MCR/HTC
                                                                            Page 54 of 72


incidents from the [employee’s] history before being hired”). Nor are there any

factual allegations that would support a claim that Frazier and Hennion were not

competent and qualified to teach ESE students when they were hired. See Mumford

v. Carnival Corp., 7 F. Supp. 3d 1243, 1249-50 (S.D. Fla. 2014) (dismissing

negligent hiring claim where complaint lacked factual allegations (1) that the

employer “knew or should have known of the unfitness or harmful propensities of

its medical staff members”; and (2) as to “why the medical staff was not competent

or duly qualified” before being hired). The facts pled are thus insufficient to “state

a claim to relief that is plausible on its face.” See Iqbal, 129 S. Ct. at 1949.

                    b.     Negligent Retention

      The School Board also argues C.H. has failed to state a claim for negligent

retention. In contrast to negligent hiring, “[n]egligent retention occurs when, during

the course of employment, the employer becomes aware or should have become

aware of problems with an employee that indicated his unfitness, and the employer

fails to take further actions such as investigating, discharge, or reassignment.”

Fernandez v. Bal Harbour Vill., 49 F. Supp. 3d 1144, 1153 (S.D. Fla. 2014). “The

factors constituting notice, employee fitness, . . . the type of action reasonably

required of the employer[,]” and “the negligence of an employer’s acts or omissions”

are questions of fact that will “vary with the circumstances of each case.” Garcia v.

Duffy, 492 So. 2d 435, 442 (Fla. 2d DCA 1986). To survive a motion to dismiss, a


Case No. 3:18cv2128/MCR/HTC
                                                                          Page 55 of 72


plaintiff must plead sufficient facts to establish that the employer owed and breached

a duty to the injured person, which caused the injury. See id. at 439; see also

Roberson v. Duval Cty. Sch. Bd., 618 So. 2d 360, 362 (1st DCA 1993).

      Applying these principles, the Court finds that C.H. has adequately alleged a

claim against the School Board for negligent retention of Frazier and Hennion. To

begin with, it is beyond dispute that the School Board had a “common law duty to

protect [students] from the result of negligent hiring, supervision, or retention” of

employees “whose negligent or intentional acts . . . [could] foreseeably cause injuries

to students.” See Sch. Bd. of Orange Cty. v. Coffey, 524 So. 2d 1052, 1053 (Fla. 5th

DCA 1988) (school board had duty to protect student from negligent supervision

and retention of school teacher who sexually abused student); see also Wyke v. Polk

Cty. Sch. Bd., 129 F.3d 560, 571 (11th Cir. 1997) (citing Rupp v. Bryant, 417 So. 2d

658, 666 (Fla. 1982)) (“Florida schools have a duty to supervise students placed

within their care.”). C.H. alleges that the School Board breached that duty when it

received numerous reports that Frazier and Hennion were physically abusing ESE

students, confirmed the accuracy of those abuse reports with an internal

investigation, and then chose not to meaningfully discipline Frazier or otherwise stop

the abuse. Instead, it is alleged that the School Board knowingly left Frazier in the

same ESE classroom, where he continued the same physical abuse of students,

including C.H., for months thereafter. According to the complaint, C.H. suffered



Case No. 3:18cv2128/MCR/HTC
                                                                                  Page 56 of 72


physical and psychological injuries as a proximate result. This is sufficient to state

a plausible claim for negligent retention.

                      c.     Sovereign Immunity

       The School Board asserts that sovereign immunity bars C.H.’s common law

claims for negligent training and respondeat superior.38 Under Florida law, agencies

and subdivisions of the state are generally immune from tort liability, except to the

extent that immunity is expressly waived “by legislative enactment or constitutional

amendment.” See Ingraham v. Dade Cty. Sch. Bd., 450 So. 2d 847, 848 (Fla. 1984)

(citing Fla. Const., art. X, § 13 and Fla. Stat. § 768.28). In this case, then, the

applicability of sovereign immunity turns on whether the State of Florida has waived

that immunity for the negligent training and respondeat superior claims alleged by

C.H.

                             i.     Negligent Training

       In the context of a negligence claim, Florida courts have held that sovereign

immunity extends to “discretionary” governmental functions, but not to acts that are

“operational in nature.” See Kaisner v. Kolb, 543 So. 2d 732, 736 (Fla. 1989). A

“discretionary function” is one in which “the governmental act in question involved



       38
          Although the School Board does not argue otherwise, the Court notes that the negligent
“retention and supervision of a teacher by a school board are not acts covered with sovereign
immunity” under Florida law. See Sch. Bd. of Orange Cty. v. Coffey, 524 So. 2d 1052, 1053 (Fla.
5th DCA 1988); see also Brantly v. Dade Cty. Sch. Bd., 493 So. 2d 471, 472 (Fla. 3d DCA 1986).


Case No. 3:18cv2128/MCR/HTC
                                                                         Page 57 of 72


an exercise of executive or legislative power such that, for the court to intervene by

way of tort law, it inappropriately would entangle itself in fundamental questions of

policy and planning.” Cook ex rel. Estate of Tessier v. Sheriff of Monroe Cty., 402

F.3d 1092, 1117-18 (11th Cir. 2005) (citing Henderson v. Bowden, 737 So. 2d 532,

538 (Fla. 1999)). In contrast, an operational function is one not inherent in policy

or planning but merely reflects a secondary decision as to how those policies or plans

will be implemented. See id. at 1118. Distinguishing between the boundary of

discretionary policy-making and operational choices generally is a highly fact-

dependent exercise. See Commercial Carrier Corp. v. Indian River Cty., 371 So. 2d

1010, 1020 (Fla. 1979) (laying out four-part factual test).

      In this case, C.H. alleges that the School Board was negligent by failing to

“adequately and appropriately train [its] employees in identifying, documenting,

and/or reporting child abuse,” see ECF No. 55 at 92, which includes the School

Board’s alleged failure to properly implement and enforce its training on state-

mandated reporting obligations, see Pl. Response Brief, ECF No. 83 at 19-20. C.H.

maintains that these were operational choices to which sovereign immunity does not

apply. The Court agrees, in part.

      Claims for negligent training are typically barred by sovereign immunity

because a “decision regarding how to train . . . [employees] and what subject matter

to include in the training is clearly an exercise of governmental discretion regarding



Case No. 3:18cv2128/MCR/HTC
                                                                         Page 58 of 72


fundamental questions of policy and planning.” Lewis v. City of St. Petersburg, 260

F.3d 1260, 1266 (11th Cir. 2001); see also Cook, 402 F.3d at 1118. Nevertheless,

negligent training claims premised on “the implementation or operation of [a]

training program, as opposed to the program’s content, may involve operational

functions,” depending on the facts of the case. See Mercado v. City of Orlando, 407

F.3d 1152, 1162 (11th Cir. 2005).

      Applying these principles here, to the extent C.H.’s negligent training claim

challenges the content of the School Board’s training policies and procedures, it is

directed at a discretionary governmental function and, therefore, barred by sovereign

immunity. To the extent C.H. is challenging the School Board’s alleged operational

negligence in the implementation of its training policies and procedures, he has

stated a plausible claim for relief. The Court finds that the complaint appears to be

directed at the alleged failure to implement or conduct training. However, the Court

emphasizes the preliminary nature of this finding. After the parties have developed

a factual record during discovery, the Court will be better positioned to evaluate

whether sovereign immunity applies to C.H.’s negligent training claim. For now,

C.H. has carried his initial burden of alleging facts sufficient to support a cause of

action.




Case No. 3:18cv2128/MCR/HTC
                                                                                    Page 59 of 72


                              ii.     Respondeat Superior

       C.H. alternatively claims that the School Board is vicariously liable for the

allegedly negligent actions of its employees, Frazier and Hennion, under a theory of

respondeat superior. Under Florida’s doctrine of respondent superior, a local

government is liable in tort for the actions or omissions of an employee committed

within the scope of his or her employment, but it is shielded from liability if the

employee “acted in bad faith or with malicious purpose or in a manner exhibiting

wanton and willful disregard of human rights, safety, or property.” Fla. Stat.

§ 768.28(9)(a).39 A local government may even be held liable for an intentional tort,

such as excessive force or battery, “as long as the employee was acting in the course

and scope of his employment” and not with “bad faith, malicious purpose, or wanton

and willful disregard of the plaintiff’s rights.” Gregory v. Miami-Dade Cty., Fla.,

719 F. App’x 859, 873 (11th Cir. 2017) (quoting City of Boynton Beach v. Weiss,

120 So. 3d 606, 611 (Fla. 4th DCA 2013)).

       The School Board argues that the respondeat superior claim should be

dismissed because under the facts pled, Frazier and Hennion’s conduct can only be



       39
          In addition, the statute provides that the “exclusive remedy” for an act or omission of a
local government employee is an action against the governmental entity, “unless such act or
omission was committed in bad faith or with malicious purpose or in a manner exhibiting wanton
and willful disregard of human rights, safety, or property.” Fla. Stat. § 768.28(9)(a); id.
§ 768.28(2) (for purposes of this section, the terms “state agencies and subdivisions” include
counties and municipalities).


Case No. 3:18cv2128/MCR/HTC
                                                                           Page 60 of 72


viewed as bad faith, malicious, and in wanton disregard of human rights, precluding

liability for the School Board.       C.H. responds that federal notice pleading

requirements permit him to plead in the alternative.

      Federal Rule of Civil Procedure 8(d) “expressly permits the pleading of both

alternative and inconsistent claims.” United Tech. Corp. v. Mazer, 556 F.3d 1260,

1273 (11th Cir. 2009); see also Brookhaven Landscape & Grading Co. v. J.F. Barton

Contracting Co., 676 F.2d 516, 523 (11th Cir. 1982) (“Litigants in federal court may

pursue alternative theories of recovery, regardless of their consistency.”). In this

context, however, if the facts alleged “can occur only from bad faith or malicious or

wanton and willful conduct, then the claim against the government entity fails” on

sovereign immunity grounds. Gregory, 719 F. App’x at 873.

      While it is difficult to conceive of any portion of Frazier and Hennion’s

conduct as negligent on the facts alleged, cases illustrate that a “disciplinary tactic”

that amounts to intentional battery may not always rise to the level of being

malicious or wanton. Compare Carestio v. Sch. Bd. of Broward Cty., 866 So. 2d

754 (Fla. 4th DCA 2004) (allowing jury to decide whether school employees who

kicked and punched a student for disruptive behavior were within the scope of

employment or acting in a willful and wanton manner) with Gregory, 719 F. App’x

at 873 (dismissing where a 16-year-old was shot six times in the back, finding the

conduct “much more reprehensible and unacceptable than mere intentional



Case No. 3:18cv2128/MCR/HTC
                                                                                     Page 61 of 72


conduct”). Therefore, the Court agrees with C.H. that, at this stage, notice pleading

allows the respondeat superior claim to go forward.

IV.    Conspiracy

       C.H. also alleges claims of “conspiracy to interfere with [his] civil rights”

under 42 U.S.C. §§ 1983 and 1985(3) against the School Board and six of the

individual defendants—Superintendent Jackson, HR Assistant Superintendent

Smith, Investigator Farley, Principal Lambert, Principal Williams, and the teacher’s

assistant, Jean Hennion.40 In response, the defendants variously argue that: (1) C.H.

has failed to provide any non-conclusory factual allegations that they reached an

unlawful agreement to violate his rights; and (2) the intracorporate conspiracy

doctrine bars these claims.

                              i.      Failure to State a Claim

       To state a claim for civil conspiracy under § 1983, a plaintiff must allege: (1)

a violation of his federal rights under color of state law; (2) an “understanding”

among the defendants to violate those rights; and (3) a resultant “actionable” harm.”

See Grider v. City of Auburn, Ala., 618 F.3d 1240, 1260 (11th Cir. 2010); Hadley

v. Gutierrez, 526 F.3d 1324, 1332 (11th Cir. 2008) (stating that there must be a


       40
          The complaint also claims, rather off-handedly, that the School Board conspired with
the Okaloosa Sheriff’s Office to violate C.H.’s constitutional rights. No factual allegation is
provided in support of that claim. Moreover, C.H.’s opposition brief on this issue does not even
mention the Sheriff’s Office. Therefore, the Court finds C.H. has failed to plausible establish that
the Sheriff’s Office was involved in the alleged conspiracy.


Case No. 3:18cv2128/MCR/HTC
                                                                                    Page 62 of 72


causal connection been the conspiracy and the constitutional harm). In contrast, a

claim for conspiracy to interfere with civil rights under § 1985(3) requires factual

allegations showing: (1) the existence of a conspiracy; (2) for the purpose of

depriving a person or class of persons of equal protection under the law; (3) an act

in furtherance of the conspiracy; and (4) a resultant injury or deprivation of a

constitutional right. Denney v. City of Albany, 247 F.3d 1172, 1190 (11th Cir. 2001).

The primary difference between a § 1985(3) conspiracy claim and its § 1983

counterpart, as relevant to this case at least, is that the second element of a § 1985(3)

claim requires proof that a conspirator’s action was motivated by a “class-based,

invidiously discriminatory animus’; whereas, there is no such requirement under

§ 1983.41 Griffin v. Breckenridge, 403 U.S. 88, 102 (1971)

       “The linchpin of [any] conspiracy is agreement, which presupposes

communication.” Bailey v. Bd. of Cty. Comm’rs of Alachua Cty., 956 F.2d 1112,

1122 (11th Cir. 1992). Conclusory allegations of an agreement, without any factual

basis to make the allegations plausible, are insufficient to state a conspiracy claim.

Williams, 181 F. Supp. 3d at 1148. However, an agreement may be inferred “from

the relationship of the parties, their overt acts and concert of action, and the totality




       41
         Additionally, § 1983 requires that a defendant have acted under color of state law, while
§ 1985(3) does not. See Griffin, 403 U.S. at 99.


Case No. 3:18cv2128/MCR/HTC
                                                                             Page 63 of 72


of their conduct.” Am. Fed’n of Labor and Congress of Indus. Orgs. v. City of

Miami, FL, 637 F.3d 1178, 1192 (11th Cir. 2011).

      Applying these principles, the Court finds that C.H. has stated plausible

§§ 1983 and 1985(3) claims for conspiracy against Principal Williams, Investigator

Farley, HR Assistant Superintendent Smith, Superintendent Jackson, and the School

Board. 42 To begin with, the actionable harm here is the alleged physical abuse that

C.H. suffered at the hands of Frazier. The Court has already found that C.H. has

stated a plausible claim that this harm resulted, at least in part, from the defendants’

alleged violations of his substantive due process and equal protection rights under

the Fourteenth Amendment. Thus, the remaining questions for purposes of the

conspiracy claims are whether C.H. has adequately alleged: (1) the existence of an

agreement or “understanding” among these defendants to violate his rights; and (2)

discriminatory animus under § 1985(3). The Court finds that he has.

      The factual allegations, if true, plausibly show that the defendants knew of

and communicated with each other about Frazier’s reported physical abuse of ESE

students, confirmed the accuracy of the abuse reports, and then all chose not to

meaningfully intervene or stop the abuse, inform the parents of Frazier’s students

that their children were being abused, or fulfill their state-mandated reporting



      42
            Again, Superintendent Jackson is the executive officer of the School Board and
statutorily empowered to act on its behalf. See supra n.4.


Case No. 3:18cv2128/MCR/HTC
                                                                           Page 64 of 72


obligations, which, again, is a felony under Florida law. See Fla. Stat. § 39.205(1).

At least one defendant—Principal Williams—is specifically alleged to have engaged

in intimidation and retaliation against Silver Sands employees who reported abuse,

see id. at 32, while two others—Superintendent Jackson and HR Assistant

Superintendent Smith—allegedly misrepresented the nature and extent of Frazier’s

misconduct in his disciplinary record, see id. at 31. Investigator Farley, for his part,

allegedly “made Kenwood employees agree” not to discuss the Stillions’s

investigation or their knowledge of her abuse, in an effort to conceal the abuse of

ESE children throughout the School District. Taken together, these allegations,

which plausibly reflect concerted action by members of a public school

administration to conceal the abuse of ESE students and affirmative steps to prevent

the public disclosure of the abuse, despite potential criminal liability, support a

reasonable inference that the defendants conspired to conceal the abuse. The Court

thus finds that C.H. has plausibly alleged a § 1983 conspiracy claim against Principal

Williams, Investigator Farley, HR Assistant Superintendent Smith, Superintendent

Jackson, and the School Board.

      The same is true with respect to the § 1985(3) conspiracy claim. The above-

described allegations plausibly establish the existence of a conspiracy among the

five defendants, various acts that were taken in furtherance of the conspiracy, and a

resultant deprivation of C.H.’s substantive due process right not to be subjected to



Case No. 3:18cv2128/MCR/HTC
                                                                                    Page 65 of 72


excessive corporal punishment at the hands of a public school teacher and his right

to equal protection of the law. C.H. does not specifically allege in the § 1985(3)

count that these defendants were motivated by a class-based animus, but it is evident

from his other allegations and his substantive equal protection claim that he is

asserting C.H.’s disability as the motivating factor. Accordingly, the Court finds

C.H. has pled sufficient facts to support a conspiracy claim under § 1985(3) against

Principal Williams, Investigator Farley, HR Assistant Superintendent Smith,

Superintendent Jackson, and the School Board. 43

       As to Principal Lambert and Hennion, however, C.H.’s conspiracy claims are

due to be dismissed because, with respect to both, the complaint fails to allege any

non-conclusory facts that would allow the Court to infer that they “agreed” to join

the conspiracy to conceal and cover up Frazier’s abuse. Hennion is the most

obviously deficient—as a mere teacher’s aide in Frazier’s classroom, she was not a

member of school administration and there is no factual basis from which to infer

that she ever communicated or met with, must less had any sort of personal or

professional relationship with, any of the other alleged conspirators. C.H.’s blanket


       43
          The Eleventh Circuit has explicitly held that “public officials cannot raise a qualified
immunity defense to a [§] 1985(3) claim.” See Burrell v. Bd. of Trustees of Ga. Military Coll.,
970 F.2d 785, 794 (11th Cir. 1992). Therefore, none of the individual defendants are entitled to
qualified immunity on C.H.’s § 1985(3) claim. And, taking C.H.’s allegations as true, the
defendants are not entitled to qualified immunity on the § 1983 conspiracy claim for the same
reasons qualified immunity was denied on the supervisory liability claims—a reasonable school
official would have known that the actions alleged violated C.H.’s clearly established rights.


Case No. 3:18cv2128/MCR/HTC
                                                                           Page 66 of 72


assertions that all “[d]efendants reached a mutual understanding” and “conspired

with each other” are too conclusory to plausibly establish that Hennion, specifically,

agreed to join the conspiracy. See Fullman v. Graddick, 739 F.2d 553, 556-57 (11th

Cir. 1984) (explaining that “conclusory, vague and general” allegations of a

conspiracy are insufficient to withstand a motion to dismiss).

      The conspiracy claims against Principal Lambert are similarly deficient.

There is not one factual allegation suggesting that Principal Lambert communicated

with any of the other alleged conspirators about physical abuse by teachers at Silver

Sands. To the contrary, C.H. explicitly alleges that Principal Lambert strived to

prevent disclosure of such information to other school administration officials before

his retirement. Based on the complaint, the Court can only conclude that Principal

Lambert was successful in that endeavor because the other alleged conspirators—

Superintendent Jackson, HR Assistant Superintendent Smith, and Principal

Williams—are alleged to have learned of Frazier’s abuse for the first time almost

two months after Principal Lambert retired. Without any particularized factual

allegation showing that Principal Lambert was in contact with the other conspirators

before his retirement (or, possibly even after it), he cannot reasonably be said to have

reached an agreement with them about the alleged constitutional violations in this

case. See Harvey v. Harvey, 949 F.2d 1127, 1133 (11th Cir. 1992) (holding that a

plaintiff could not plausibly allege that defendants “reached an understanding” to



Case No. 3:18cv2128/MCR/HTC
                                                                                      Page 67 of 72


violate her rights “without [facts] showing contacts between [them]”); Elliott v.

Wilcox, No. 3:13cv580, 2015 WL 13273319, at *24 (M.D. Fla. Feb. 13, 2015)

(stating that a conspiracy claim may not be premised on “conjecture, surmise, and

guesswork).       To be sure, Principal Lambert may be supervisorily liable for

substantive due process and equal protection violations resulting from his own

alleged deliberate indifference and failure to stop or prevent Frazier’s alleged

physical abuse of ESE students. However, C.H. has failed to plead sufficient facts

to support civil conspiracy claims against him; therefore, those claims are due to be

dismissed.

                               ii.    Intracorporate Conspiracy Doctrine

       The defendants also argue that C.H.’s civil conspiracy claims are barred by

the intracorporate conspiracy doctrine. At this stage, the Court disagrees. It is true

that under the intracorporate conspiracy doctrine, a legal entity—such as the School

District or the School Board in this case—“cannot conspire with its employees, and

its employees, when acting in the scope of their employment, cannot conspire among

themselves,” see McAndrew v. Lockheed Martin Corp., 206 F.3d 1031, 1036 (11th

Cir. 2000); see also Denney, 247 F.3d at 1190,44 but the doctrine is not without

exception. One exception allows proof of a conspiracy “in the rare instance” where


       44
          This is because the actions of “corporate agents are attributed to the corporation, thereby
negating the multiplicity of actors necessary for the formation of a conspiracy.” See McAndrew,
206 F.3d at 1036.


Case No. 3:18cv2128/MCR/HTC
                                                                                  Page 68 of 72


corporate employees are shown to have acted for their own personal purposes rather

than those of their employer. See H & B Equip. Co., Inc. v. Int’l Harvester Co., 577

F.2d 239, 244 (5th Cir. 1978).45 In other words, the doctrine does not bar conspiracy

claims where the employees had an “independent personal stake in achieving the

object of the conspiracy.” Id. Several district courts—including two in the Eleventh

Circuit—have allowed conspiracy claims involving concealment of school abuse to

proceed based on the “independent personal stake exception” where the facts alleged

supported a plausible inference that school officials may have covered up reports of

abuse in order to protect their own careers. See, e.g., Williams, 181 F. Supp. 3d at

1146-48; Doe 20 v. Bd. of Educ. of Cmty. Unit Sch. Dist. No. 5, 680 F. Supp. 2d 957,

979-81 (C.D. Ill. 2010); Jordan v. Randolph Cty. Sch., No. 4:08cv131, 2009 WL

1410082, at *7 (M.D. Ga. May 19, 2009). Defendants have not identified, and the

Court has not found, any school abuse cases finding to the contrary.                        On

consideration, the Court agrees with the district courts that have found it premature

to dismiss a conspiracy claim at the pleadings stage based on the intracorporate

conspiracy doctrine where, as here, the complaint pleads facts supporting a plausible

inference that school officials actively concealed a teacher’s physical abuse of

students in furtherance of a conspiracy and in the interest of protecting their


       45
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1991) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit rendered
prior to October 1, 1981.


Case No. 3:18cv2128/MCR/HTC
                                                                                Page 69 of 72


reputations and careers. See id. Significantly, the individual defendants failure to

report the abuse subjected them to personal criminal liability, which injects another

potential personal stake into the allegations. 46

V.     Conclusion

       Accordingly:

       A.     Roy Frazier’s motion to dismiss, ECF No. 74, is GRANTED IN PART
              and DENIED IN PART, as follows:

              1.     The motion is GRANTED with respect to Count Nine
                     (unreasonable seizure), which is DISMISSED in its entirety.

              2.     The motion is DENIED with respect to Count Ten (substantive
                     due process), Count Thirteen (disability discrimination under
                     Fla. Stat. § 393.13), Count Sixteen (negligence) and Count
                     Seventeen (battery), which remain pending against Frazier.

       B.     Jean Hennion’s motion to dismiss, ECF No. 52, is GRANTED IN
              PART and DENIED IN PART, as follows:

              1.     The motion is GRANTED with respect to Count Eight (civil
                     conspiracy), which is DISMISSED as against Hennion.

              2.     The motion is DENIED with respect to Count Sixteen
                     (negligence) and Count Seventeen (battery), which remain
                     pending against Hennion.

       C.     Alan Lambert’s motion to dismiss, ECF No. 82, is GRANTED IN
              PART and DENIED IN PART, as follows:


       46
         The Court again emphasizes the preliminary nature of this finding. To survive summary
judgment, C.H. must show the individual defendants’ personal interests were “wholly separable
from” the interests of the School Board. See Selman v. Am. Sports Underwriters, Inc., 697 F.
Supp. 225, 239 (W.D. Va. 1988).


Case No. 3:18cv2128/MCR/HTC
                                                                     Page 70 of 72


            1.    The motion is GRANTED with respect to Count Five
                  (unreasonable seizure), which is DISMISSED in its entirety, and
                  Count Eight (civil conspiracy), which is DISMISSED as against
                  Lambert.

            2.    The motion is DENIED with respect to Count Six (substantive
                  due process) and Count Seven (equal protection), as well as the
                  punitive damages claims, which remain pending against
                  Lambert.

      D.    Jon Williams’ motion to dismiss, ECF No. 46, is GRANTED IN
            PART and DENIED IN PART, as follows:

            1.    The motion is GRANTED with respect to Count Five
                  (unreasonable seizure), which is DISMISSED in its entirety.

            2.    The motion is DENIED with respect to Count Six (substantive
                  due process), Count Seven (equal protection) and Count Eight
                  (civil conspiracy), which remain pending against Williams.

      E.    Arden Farley’s motion to dismiss, ECF No. 43, is GRANTED IN
            PART and DENIED IN PART, as follows:

            1.    The motion is GRANTED with respect to Count Five
                  (unreasonable seizure), Count Six (substantive due process) and
                  Count Seven (equal protection), which are dismissed as against
                  Farley.

            2.    The motion is DENIED with respect to Count Eight (civil
                  conspiracy), which remains pending against Farley.

      F.    Stacie Smith’s motion to dismiss, ECF No. 26, is GRANTED IN
            PART and DENIED IN PART, as follows:

            1.    The motion is GRANTED with respect to Count Five
                  (unreasonable seizure), which is DISMISSED in its entirety.



Case No. 3:18cv2128/MCR/HTC
                                                                       Page 71 of 72


            2.    The motion is GRANTED with respect to the reference to the
                  Florida Constitution in Count Seven (equal protection), which is
                  STRICKEN as to all defendants.

            3.    The motion is DENIED with respect to Count Six (substantive
                  due process), Count Seven (equal protection) and Count Eight
                  (civil conspiracy), which remain pending against Smith.


      G.    Mary Beth Jackson’s motion to dismiss, ECF No. 71, is GRANTED
            IN PART and DENIED IN PART, as follows:

            1.    The motion is GRANTED with respect to Count Five
                  (unreasonable seizure), which is DISMISSED in its entirety.

            2.    The motion is DENIED with respect to Count Six (substantive
                  due process), Count Seven (equal protection) and Count Eight
                  (civil conspiracy), as well as the punitive damages claims, which
                  remain pending against Jackson.

      H.    The Okaloosa County School Board’s motion to dismiss, ECF No. 77,
            is GRANTED IN PART and DENIED IN PART, as follows:

            1.    The motion is GRANTED with respect to:

                  a.    Count One (unreasonable seizure) and Count Thirteen
                        (Fla. Stat. § 393.13), which are DISMISSED in their
                        entirety.

                  b.    The negligent hiring claim alleged in Count Fourteen,
                        which is DISMISSED.

                  c.    The punitive damages claims against the School Board in
                        Counts One through Four and Eleven through Fifteen, as
                        well as the state law claims for prejudgment interest
                        alleged in Counts Thirteen through Fifteen, and the
                        reference to the Florida Constitution in Count Three, all of
                        which are STRICKEN.


Case No. 3:18cv2128/MCR/HTC
                                                                        Page 72 of 72


            2.    The motion is DENIED with respect to Count Two (substantive
                  due process), Count Three (equal protection), Count Four (civil
                  conspiracy), Count Eleven (ADA), Count Twelve
                  (Rehabilitation Act) and Count Fifteen (respondeat superior), as
                  well as the negligent training, retention, and supervision claims
                  alleged in Count Fourteen, which remain pending against the
                  School Board.

      I.    The previously imposed stay of discovery, ECF No. 54, is hereby
            LIFTED.

      J.    By separate order, the Court will schedule a status conference to discuss
            the progression of this litigation going forward.

      DONE and ORDERED, on this 30th day of September, 2019.

                               M. Casey Rodgers
                               M. CASEY RODGERS
                               UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2128/MCR/HTC
